Exhibit 10.1
EXECUTION VERSION
Published Deal CUSIP Number:                     
Published Revolving Commitment CUSIP Number:                     
CREDIT AGREEMENT
Dated as of June 9, 2009
Among
IVZ, INC.
as Borrower
INVESCO LTD.
as Parent
and
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
and
BANK OF AMERICA, N.A.,
as Administrative Agent
BANC OF AMERICA SECURITIES LLC

and

CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Book Managers
CITIBANK N.A.,
as Syndication Agent
THE BANK OF NEW YORK MELLON,
SUNTRUST BANK,
THE TORONTO-DOMINION BANK,
HSBC BANK USA, NATIONAL ASSOCIATION

and

MORGAN STANLEY BANK, N.A.,
as Co-Documentation Agents

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
Section 1.01 Certain Defined Terms
    1  
Section 1.02 Computation of Time Periods
    21  
Section 1.03 Accounting Terms
    21  
 
       
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES
    22  
 
       
Section 2.01 The Advances
    22  
Section 2.02 Making the Advances
    22  
Section 2.03 Swing Line Loans
    23  
Section 2.04 Fees
    27  
Section 2.05 Termination, Reduction or Increase of the Commitments
    27  
Section 2.06 Repayment of Advances
    29  
Section 2.07 Interest on Advances
    30  
Section 2.08 Interest Rate Determination
    31  
Section 2.09 Optional Conversion of Advances
    31  
Section 2.10 Prepayments of Advances
    32  
Section 2.11 Increased Costs
    33  
Section 2.12 Illegality; Circumstances Affecting Availability
    34  
Section 2.13 Payments Generally and Computations
    34  
Section 2.14 Taxes
    36  
Section 2.15 Sharing of Payments, Etc
    38  
Section 2.16 Use of Proceeds
    39  
Section 2.17 Cash Collateral and Other Credit Support
    39  
 
       
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING
    40  
 
       
Section 3.01 Conditions Precedent to Effectiveness
    40  
Section 3.02 Conditions Precedent to Each Borrowing and Each Increase Date
    42  
Section 3.03 Determinations Under Section 3.01
    42  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    43  
 
       
Section 4.01 Representations and Warranties of the Parent and the Borrower
    43  
 
       
ARTICLE V COVENANTS OF THE BORROWER
    47  

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
Section 5.01 Affirmative Covenants
    47  
Section 5.02 Negative Covenants
    51  
Section 5.03 Financial Covenants
    57  
 
       
ARTICLE VI EVENTS OF DEFAULT
    58  
 
       
Section 6.01 Events of Default
    58  
Section 6.02 Application of Funds
    61  
 
       
ARTICLE VII ADMINISTRATIVE AGENT
    61  
 
       
Section 7.01 Appointment and Authority
    61  
Section 7.02 Rights as a Lender
    62  
Section 7.03 Exculpatory Provisions
    62  
Section 7.04 Reliance by Administrative Agent
    63  
Section 7.05 Delegation of Duties
    63  
Section 7.06 Resignation of Administrative Agent
    63  
Section 7.07 Non-Reliance on Administrative Agent and Other Lenders
    64  
Section 7.08 No Other Duties, Etc
    64  
Section 7.09 Administrative Agent May File Proofs of Claim
    64  
Section 7.10 Guaranty Matters
    65  
 
       
ARTICLE VIII MISCELLANEOUS
    65  
 
       
Section 8.01 Amendments, Etc
    65  
Section 8.02 Notices; Effectiveness; Electronic Communication
    67  
Section 8.03 No Waiver; Remedies
    68  
Section 8.04 Expenses; Indemnity; Damage Waiver
    69  
Section 8.05 Right of Set-off
    71  
Section 8.06 Successors and Assigns
    71  
Section 8.07 Treatment of Certain Information; Confidentiality
    75  
Section 8.08 Governing Law
    76  
Section 8.09 Execution in Counterparts
    76  
Section 8.10 Survival of Representations and Warranties
    76  
Section 8.11 Replacement of Lenders
    76  
Section 8.12 Jurisdiction, Etc
    77  

-ii-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
 
       
Section 8.13 Judgment
    78  
Section 8.14 Waiver of Jury Trial
    78  
Section 8.15 USA PATRIOT Act Notice
    79  
Section 8.16 Defaulting Lenders and Impacted Lenders
    79  
Section 8.17 No Advisory or Fiduciary Relationship
    83  
Section 8.18 Interest Rate Limitation
    84  
Section 8.19 Severability
    84  

-iii-



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule I
  List of Applicable Lending Offices
Schedule 1.01
  Commitments
Schedule 1.02
  Mandatory Costs
Schedule 4.01(b)
  Subsidiaries
Schedule 4.01(d)
  Required Authorizations
Schedule 4.01(i)
  Disclosed Litigation
Schedule 4.01(u)
  Existing Debt
Schedule 5.02(a)
  Existing Liens
Schedule 8.02
  Administrative Agent’s Office; Certain Addresses for Notices
 
   
EXHIBITS
   
 
   
 
  Form of
 
   
Exhibit A
  Note
Exhibit B-1
  Notice of Borrowing
Exhibit B-2
  Swing Line Loan Notice
Exhibit C
  Assignment and Assumption
Exhibit D
  Assumption Agreement
Exhibit E-1
  Subsidiary Guaranty
Exhibit E-2
  Parent Guaranty
Exhibit F
  Opinion of U.S. Counsel for the Borrower and certain other Loan Parties
Exhibit G
  Opinion of U.K. Counsel for IHCL
Exhibit H
  Opinion of Bermuda Counsel for the Parent
Exhibit I
  Compliance Certificate

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This Credit Agreement (the “Agreement”) is entered into as of June 9, 2009
among IVZ, Inc., a Delaware corporation (the “Borrower”), Invesco Ltd., a
company organized under the laws of Bermuda (the “Parent”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) listed on
the signature pages hereof, and Bank of America, N.A. (“Bank of America”), as
administrative agent (the “Administrative Agent” or “Agent”) for the Lenders (as
hereinafter defined) and as Swing Line Lender (as hereinafter defined), hereby
agree as follows:
PRELIMINARY STATEMENT
     The Borrower has requested that the Lenders provide a revolving credit
facility in an initial principal amount of up to $500,000,000, and the Lenders
are willing to do so on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01 Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Adjusted Debt” outstanding on any date means the sum, without duplication,
of (a) the aggregate principal amount of all Debt of the Parent and its
Subsidiaries, on a Consolidated basis, outstanding on such date of the kinds
referred to in clauses (a), (c), (d), (e), (f) and (h) (exclusive in clause
(h) of the Debt of the kind referred to in clauses (b) and (g)) of the
definition of “Debt” and (b) the aggregate principal amount of all Debt of the
Parent and its Subsidiaries, on a Consolidated basis, outstanding on such date
of the kinds referred to in clause (i) of the definition of Debt that relates to
Debt of other Persons of the kinds referred to in clauses (a), (c), (d), (e),
(f) and (h) (exclusive in clause (h) of the Debt of the kind referred to in
clauses (b) and (g)), of the definition of “Debt”.
     “Administrative Agent’s Account” means the account of the Administrative
Agent maintained by the Administrative Agent at Bank of America with its office
at Charlotte, North Carolina, ABA No. 026009593, Account No. 1366212250600 Bank
of America N.A. New York, NY Account Name: Corporate Credit Support Re: Invesco.
     “Advance” means an advance by a Lender to the Borrower as part of a
Borrowing and, unless such Borrowing is a Swing Line Loan, refers to a Base Rate
Advance or a Eurocurrency Rate Advance (each of which shall be a “Type” of
Advance), and, as the context may require, includes an advance of a Swing Line
Loan by the Swing Line Lender to the Borrower.

1



--------------------------------------------------------------------------------



 



     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
     “Applicable All In Drawn LIBOR Spread” means, from time to time, the
percentages per annum based upon the Debt Rating as set forth below:

          Pricing Level   Debt Rating   All In Drawn LIBOR Spread 1   ≥ A1/A+  
(i) 75% of CDX Index rate or         (ii) 1.500%, whichever is greater          
2   A2/A   (i) 85% of CDX Index rate or         (ii) 1.700%, whichever is
greater           3   A3/A-   (i) 100% of CDX Index rate or         (ii) 2.000%,
whichever is greater           4   Baa1/BBB+   (i) 125% of CDX Index rate or    
    (ii) 2.500%, whichever is greater           5   ≤ Baa2/BBB   (i) 150% of CDX
Index rate or         (ii) 3.000%, whichever is greater

     Where,
     “CDX Index” means, as of any date of determination, the Markit CDX.NA.IG
Series 12 or any successor series (5 Year Period), as available on such date to
the applicable office of the Administrative Agent. The CDX Index will be
determined (a) in the case of Eurocurrency Rate Advances, on the Business Day on
which the Eurocurrency Rate for the initial and any subsequent Interest Period
applicable thereto is set and, for such Eurocurrency Rate Advances with an
Interest Period longer than three months, at the end of each successive
three-month period after the first day of such Interest Period and (b) in the
case of Base Rate Advances, on the Effective Date and on the first Business Day
of each calendar quarter thereafter.
     “Debt Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of
(i) the Borrower’s non-credit-enhanced, senior unsecured long-term debt, or
(ii) if the Borrower does not have any such rated debt, IHCL’s
non-credit-enhanced (except

2



--------------------------------------------------------------------------------



 



as guaranteed by the Borrower and the other Guarantors), senior unsecured long-
term debt, or (iii) if neither the Borrower nor IHCL has such rated debt,
respectively, the senior credit facility provided to Borrower by this Agreement
and the other Loan Documents; provided that (a) if the respective Debt Ratings
issued by the foregoing rating agencies differ by one level, then the Pricing
Level for the higher of such Debt Ratings shall apply (with the Debt Rating for
Pricing Level 1 being the highest and the Debt Rating for Pricing Level 5 being
the lowest); (b) if there is a split in Debt Ratings of more than one level,
then the Pricing Level that is one level lower than the Pricing Level of the
higher Debt Rating shall apply; (c) if only one Debt Rating is provided, the
Pricing Level that is one level lower than that of such Debt Rating shall apply;
and (d) if no Debt Ratings exist, Pricing Level 5 shall apply.
     “Markit” means Markit Group, Ltd.
Initially, the Applicable All In Drawn LIBOR Spread shall be determined based
upon the Debt Rating specified in the certificate delivered pursuant to
Section 3.01(c)(ix). Thereafter, each change in the Applicable All In Drawn
LIBOR Spread resulting from a publicly announced change in the Debt Rating shall
be effective during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.
     “Applicable Margin for Base Rate Advances” means, as of any date, the
Applicable Margin for Eurocurrency Rate Advances less 1.00%.
     “Applicable Margin for Eurocurrency Rate Advances” means, as of any date,
the Applicable All in Drawn LIBOR Spread less the Applicable Percentage. If the
CDX Index is unavailable on the date of determination, the Applicable All In
Drawn LIBOR Spread will be calculated using the CDX Index in effect on the day
immediately prior to the unavailability of the CDX Index unless and until the
Borrower and the Required Lenders agree on an alternative method of calculating
the Applicable Margin for Eurocurrency Rate Advances.
     “Applicable Percentage” means, as of any date, a percentage per annum
determined by reference to the Debt Rating applicable on such date as set forth
below:

      Debt Rating   Applicable Percentage ≥ A1/A+   0.300% A2/A   0.400% A3/A-  
0.500% Baa1/BBB+   0.625% ≤ Baa2/BBB   0.750%

3



--------------------------------------------------------------------------------



 



Initially, the Applicable Percentage shall be determined based upon the Debt
Rating specified in the certificate delivered pursuant to Section 3.01(c)(ix).
Thereafter, each change in the Applicable Percentage resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arrangers” means the entities listed as Joint Lead Arrangers on the cover
page hereto.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption agreement
entered into by a Lender and an Eligible Assignee, and accepted by the
Administrative Agent, in substantially the form of Exhibit C attached hereto.
     “Assuming Lender” means an Eligible Assignee not previously a Lender that
becomes a Lender hereunder pursuant to Section 2.05(b).
     “Assumption Agreement” means an agreement in substantially the form of
Exhibit D attached hereto by which an Eligible Assignee agrees to become a
Lender hereunder pursuant to Section 2.05(b), in each case agreeing to be bound
by all obligations of a Lender hereunder.
     “Audited Financial Statements” means the audited Consolidated balance sheet
of the Parent and its Subsidiaries for the fiscal year ended December 31, 2008
and the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.
     “Bank of America” has the meaning specified in the recital of parties to
this Agreement.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate”, and (c) the Eurocurrency Rate for an Interest
Period of one month plus 1.00%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such

4



--------------------------------------------------------------------------------



 



announced rate. Any change (i) in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change, and (ii) in the Eurocurrency Rate described in
clause (c) above shall take effect on the date of such change.
     “Base Rate Advance” means an Advance denominated in Dollars that bears
interest as provided in Section 2.07(a)(i).
     “Borrower” has the meaning specified in the recital of parties to this
Agreement.
     “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type, and in the case of Eurocurrency Rate Advances, having the same
Interest Period, made by each of the Lenders pursuant to Section 2.01 or a Swing
Line Borrowing, or both, as the context may require.
     “Business Day” means a day of the year other than a day on which banks are
required or authorized by law to close in New York City and Charlotte, North
Carolina and, if the applicable Business Day relates to any Eurocurrency Rate
Advances, a day on which dealings are carried on in the London interbank market
and banks are open for business in London.
     “Capital Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capital leases.
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Swing Line Lender, as collateral
for obligations of Defaulting Lenders to fund participations in respect of Swing
Line Loans, cash or deposit account balances pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and
(b) the Swing Line Lender. “Cash Collateral” shall have a meaning correlative to
the foregoing.
     “Commitment” means, as to any Lender, the Dollar amount set forth opposite
its name on Schedule 1.01 or, if such Lender has entered into any Assumption
Agreement or Assignment and Assumption, the Dollar amount set forth for such
Lender in the Register maintained by the Administrative Agent pursuant to
Section 8.06(c), in each case as such amount may be reduced pursuant to
Section 2.05(a) or increased pursuant to Section 2.05(b).
     “Compliance Certificate” means a compliance certificate in the form of
Exhibit I attached hereto.
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Consolidated Long Term Assets Under Management” means, as of any date of
determination, for the Parent and its Subsidiaries on a Consolidated basis, the
total assets under management excluding money market assets under management as
calculated in a manner consistent with the calculation thereof as set forth in
the Parent’s press release on assets under management dated May 8, 2009.

5



--------------------------------------------------------------------------------



 



     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.08 or
2.09.
     “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than (i) trade payables
and other current accruals incurred in the ordinary course of such Person’s
business and payable on customary terms and (ii) earn-out obligations), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all obligations of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property) (other than trade payables incurred in the ordinary
course of such Person’s business and payable on customary terms), (e) all
obligations of such Person as lessee under Capital Leases, (f) all obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all net payment obligations of such
Person in respect of Hedge Agreements on the date of determination, (h) all Debt
of others referred to in clauses (a) through (g) above or clause (i) below
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through a written agreement
(1) to pay or purchase such Debt or to advance or supply funds for the payment
or purchase of such Debt, (2) to purchase, sell or lease (as lessee or lessor)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Debt or to assure the holder of such Debt
against loss, (3) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered) or (4) otherwise to
assure a creditor against loss, and (i) all Debt referred to in clauses
(a) through (h) above secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt, but with respect to such Debt that is non-recourse, only to the
extent of the lesser of the amount of such Debt or the fair market value of the
property at the time of determination that is encumbered by such Lien, provided
that, in no event shall “Debt” include any obligations of the Parent or any of
its Subsidiaries incurred in connection with any securitization program
described in Section 5.02(d)(ii).
     “Debt/EBITDA Ratio” means, as of any date of determination, the ratio of
(a) Adjusted Debt (excluding (i) Subsidiary Non-Recourse Debt , (ii) so long as
the Parent and its Subsidiaries own 100% of the Office Equipment Sale and
Leaseback Bonds, liabilities with respect to the Office Equipment Sale and
Leaseback Lease, (iii) the Qualified Equity Portion of Qualified Securities to
the extent such amount is otherwise included in Adjusted Debt, and (iv) in the
event that the Borrower or any Guarantor has issued the New Notes in connection
with a refinancing of the 2012 Notes and an extension of the Maturity Date (as
provided in the definition of such term), for purposes of calculating the
Debt/EBITDA Ratio for the period of four consecutive fiscal quarters of the
Parent ending March 31, 2012, the lesser of the aggregate outstanding principal

6



--------------------------------------------------------------------------------



 



amount of (x) the 2012 Notes and (y) the New Notes, in each case to the extent
otherwise included in Adjusted Debt) to (b) EBITDA (excluding for purpose of
this calculation of EBITDA only that portion of EBITDA attributable to the net
income, expenses, losses, charges and gains of each Special Purpose Subsidiary)
for each period of four consecutive fiscal quarters of the Parent ended on or
immediately prior to such time.
     “Debt Rating” has the meaning specified in the definition of Applicable All
In Drawn LIBOR Spread.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Default Excess” has the meaning specified in Section 8.16.
     “Defaulted Advance” has the meaning specified in Section 8.16.
     “Defaulted Payment” has the meaning specified in Section 8.16.
     “Defaulting Lender” has the meaning specified in Section 8.16.
     “Disclosed Litigation” has the meaning specified in Section 4.01(i).
     “Distress Event” has the meaning specified in Section 8.16.
     “Distressed Person” has the meaning specified in Section 8.16.
     “Dollars” and the “$” sign each means lawful money of the United States of
America.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Assumption pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.
     “EBITDA” means, for any period, net income (or net loss) of the Parent and
its Subsidiaries, on a Consolidated basis plus the sum of (a) interest expense,
(b) income tax expense, (c) depreciation expense, (d) amortization expense,
(e) extraordinary losses, (f) exceptional losses, and (g) all non-cash charges
exclusive of any non-cash charge to the extent it represents a reserve for cash
expenditures in any future period, minus (x) extraordinary gains and
(y) exceptional gains, in each case determined in accordance with GAAP for such
period, and (z) all non-cash gains exclusive of gains for which the Parent
expects cash proceeds in a future period; provided, that, for purposes of
calculating EBITDA for the Parent and its Subsidiaries for any period, the
EBITDA of any Person (or assets or division of such Person) acquired by the
Parent or any of its Subsidiaries during such period shall be included on a pro
forma basis for such period (assuming the consummation of such acquisition
occurred on the first day of such period).

7



--------------------------------------------------------------------------------



 



     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and the Swing Line Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the Parent,
the Borrower or any of the Parent’s Affiliates or Subsidiaries; and provided
further, however, that an Eligible Assignee shall include only a Lender, an
Affiliate of a Lender or another Person, which, through its lending offices, is
capable of lending Sterling to the Borrower without the imposition of any
additional Indemnifiable Taxes.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
     “Equivalent” in Dollars of Sterling on any date means the equivalent in
Dollars of Sterling determined by using the quoted spot rate at which Bank of
America’s principal office in London offers to exchange Dollars for Sterling in
London at 11:00 A.M. (London time) two Business Days prior to such date, and the
“Equivalent” in Sterling of Dollars means the equivalent in Sterling of Dollars
determined by using the quoted spot rate at which Bank of America’s principal
office in London offers to exchange Sterling for Dollars in London at 11:00 A.M.
(London time) two Business Days prior to such date.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of any Loan Party’s controlled group, or under common control with
any Loan Party, within the meaning of Section 414 (b) or (c) of the Internal
Revenue Code or, for purposes of Section 412 of the Internal Revenue Code, under
Section 414(m) or (o) of the Internal Revenue Code.

8



--------------------------------------------------------------------------------



 



     “ERISA Event” means (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) at the time when the requirements of subsection (1) of Section 4043(b) of
ERISA (without regard to subsection (2) of such Section) are applicable to any
Loan Party or any ERISA Affiliate an event described in paragraph (9), (10),
(11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected to occur
with respect to a Plan within the following 30 days; (b) the filing by any Loan
Party or any ERISA Affiliate of an application for a minimum funding waiver with
respect to a Plan; (c) the provision by the administrator of any Plan of a
notice of intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA Affiliate
from a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for the
imposition of a lien under Section 302(f) of ERISA on the assets of any Loan
Party or any ERISA Affiliate shall have been met with respect to any Plan;
(g) the adoption of an amendment to a Plan requiring any Loan Party or any ERISA
Affiliate to provide security to such Plan pursuant to Section 436(f) of the
Internal Revenue Code; or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, a Plan,
provided, however, that the event or condition set forth in Section 4042(a)(4)
of ERISA shall be an ERISA Event only if the PBGC has notified any Loan Party or
any ERISA Affiliate that it has made a determination under such section or that
it is considering termination of a Plan on such grounds.
     “Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate.
     “Eurocurrency Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurocurrency Lending Office” opposite its name
on Schedule I hereto or in the Assumption Agreement or the Assignment and
Assumption pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Administrative
Agent.
     “Eurocurrency Rate” means for any Interest Period with respect to a
Eurocurrency Rate Advance, a rate per annum determined by the Administrative
Agent pursuant to the following formula:

         
Eurocurrency Rate
  =   Eurocurrency Base Rate
 
       
 
      1.00 – Eurocurrency Reserve
Percentage

9



--------------------------------------------------------------------------------



 



     Where,
     “Eurocurrency Base Rate” means, for such Interest Period:
     (a) with respect to each Eurodollar Rate Advance, the rate per annum equal
to (i) the British Banker’s Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) as
approximately 11:00 A.M. (London time), two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such rate referenced in the preceding clause
(i) is not available at such time for any reason, then the “Eurocurrency Base
Rate” for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurocurrency Rate Advance being made, continued or
Converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London or other offshore interbank
market for such currency at their request at approximately 11:00 A.M. (London
time) two Business Days prior to the commencement of such Interest Period.
     (b) for any interest calculation with respect to a Base Rate Advance, the
rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m. (London time)
two Business Days prior to the date of determination, determined daily on each
Business Day for deposits in the relevant currency being delivered in the London
interbank market for a term of one month commencing that day or (ii) if such
rate referenced in the preceding clause (i) is not available at such time for
any reason, the rate per annum determined by the Administrative Agent to be the
rate at which deposits in the relevant currency for delivery on the date of
determination in Same Day Funds in the approximate amount of the Base Rate
Advance being made or maintained by Bank of America and with a term equal to one
month would be offered by Bank of America’s London Branch (or other Bank of
America branch or Affiliate) to major banks in the London or other offshore
interbank market for such currency at their request at the date and time of
determination.
     “Eurocurrency Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day under regulations issued from time to time
by the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurocurrency
Rate for each outstanding Eurocurrency Rate Advance shall be adjusted
automatically as of the effective date of any change in the Eurocurrency Reserve
Percentage.

10



--------------------------------------------------------------------------------



 



     “Eurocurrency Rate Advance” means an Advance that bears interest as
provided in Section 2.07(a)(ii).
     “Events of Default” has the meaning specified in Section 6.01.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Existing Credit Agreement” means that certain Amended and Restated Five
Year Credit Agreement dated as of December 3, 2007 among the Parent, IHCL, the
lenders party thereto and Bank of America as administrative agent and swingline
lender thereunder.
     “Existing Debt” means the Debt of the Parent and its Subsidiaries, on a
Consolidated basis outstanding as of the Effective Date, as listed on Schedule
4.01(u).
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letter” means the letter agreement, dated April 27, 2009, among the
Borrower, the Administrative Agent and Banc of America Securities LLC (“BAS”).
     “Fronting Exposure” means with respect to the Swing Line Lender, the Pro
Rata Share (determined without giving effect to the last sentence of the
definition of Pro Rata Share Percentage) of Swing Line Loans of the applicable
Defaulting Lender(s) other than such of those Swing Line Loans as to which Cash
Collateral or other credit support acceptable to the Swing Line Lender shall
have been provided in accordance with Sections 2.03 and 2.17.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

11



--------------------------------------------------------------------------------



 



     “Guarantors” means Parent, IHCL, Invesco Institutional (N.A.), Inc., a
Delaware corporation, Invesco North American Holdings, Inc., a Delaware
corporation, Invesco Aim Management Group Inc., a Delaware corporation, Invesco
Aim Advisors, Inc., a Delaware corporation and upon the execution and delivery
of an Assumption of Guaranty (as defined in the Subsidiary Guaranty) pursuant to
Section 5.01(h) or otherwise by any other Subsidiary of the Parent, such other
Subsidiary.
     “Guaranty” means each of the Parent Guaranty and the Subsidiary Guaranty.
     “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements.
     “IHCL” means Invesco Holding Company Limited, a corporation organized under
the laws of England and Wales.
     “Impact Period” has the meaning specified in Section 8.16.
     “Impacted Lender” has the meaning specified in Section 8.16.
     “Initial Lenders” has the meaning specified in the recital of parties to
this Agreement.
     “Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
     “Interest Period” means, for each Eurocurrency Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurocurrency
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, with respect to
Eurocurrency Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period for each Eurocurrency Rate Advance shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:
     (i) the Borrower may not select any Interest Period that ends after the
Termination Date;
     (ii) Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (iii) whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be

12



--------------------------------------------------------------------------------



 



extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (iv) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Investment” in any Person means any purchase or other acquisition of any
capital stock, warrants, rights, options, obligations or other securities or all
or substantially all of the assets of such Person, any capital contribution to
such Person or any other investment in such Person (other than a loan or
advance), including, without limitation, any arrangement pursuant to which the
investor incurs Debt of the types referred to in clauses (h) and (i) of the
definition of “Debt” in respect of such Person.
     “Lenders” means the Initial Lenders, each Assuming Lender and each Person
that shall become a party hereto pursuant to Section 8.06.
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, including, without limitation, the lien or retained security title of
a conditional vendor and any easement, right of way or other encumbrance on
title to real property.
     “Loan Documents” means this Agreement, the Notes and each Guaranty.
     “Loan Parties” means the Borrower and each Guarantor (each a “Loan Party”).
     “Mandatory Costs” means with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.02.
     “Material Adverse Change” means any material adverse change in the
business, condition (financial or otherwise), operations, performance or
properties of the Parent and its Subsidiaries taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, condition (financial or otherwise), operations, performance or
properties of the Parent and its Subsidiaries taken as a whole, (b) the rights
and remedies of the Administrative Agent or any Lender under this Agreement or
any Note or (c) the ability of the Borrower to perform its obligations under
this Agreement or any Note.
     “Material Subsidiary” means each Subsidiary of the Parent to which as of
the end of any fiscal year of the Parent is attributed twenty percent or more of
the Consolidated operating income of the Parent and its Subsidiaries taken as a
whole, determined by

13



--------------------------------------------------------------------------------



 



reference to the most recent annual audited financial statements delivered by
the Parent to the Lenders pursuant to Section 5.01(j) or, in the case of any
Subsidiary of the Parent that is acquired or is merged with or into any other
Subsidiary of the Parent, determined by reference to the pro forma financial
statements of the Parent and its Subsidiaries prepared in accordance with GAAP
as of the most recent fiscal year end of the Parent, giving effect to such
acquisition or merger as if such transaction had been consummated as of the last
day of such fiscal year.
     “Maturity Date” means the date that is three (3) years after the Effective
Date, provided that the Maturity Date shall be automatically accelerated to
March 16, 2012 if all of the following conditions are not met (notwithstanding
that the time for compliance set forth in the condition contained in clause
(c) below extends beyond such date):
     (a) prior to March 16, 2012, at least 90% of the initial face amount of the
2012 Notes (i) have been repaid or repurchased, (ii) have been defeased on
customary terms reasonably acceptable to the Administrative Agent, and/or
(iii) will be repaid with all or a portion of the proceeds of New Notes which
have been issued by such date, solely or among other purposes, to refinance 2012
Notes, in any case, in one or more transactions involving any combination of the
foregoing actions;
     (b) no less than ten (10) Business Days prior to March 16, 2012, the
Borrower shall deliver to the Administrative Agent a certificate of a
responsible officer with respect to items (a)(i) through (a)(iii) of this
definition certifying as to such information as the Administrative Agent shall
reasonably request to evidence that such action or actions have been or will be
taken, including, without limitation, with respect to item (a)(iii) of this
definition (as applicable), certifying that (1) the proceeds of the New Notes,
in whole or in part, shall be used to repay the 2012 Notes on or prior to
April 17, 2012, (2) the New Notes when issued will rank in priority of repayment
no higher than pari passu with, and shall not be structurally superior to, the
Obligations, and (3) attached to the certificate is a true and complete copy of
the offering memorandum for the New Notes which shall not contain any terms or
conditions that would, or the performance of which would, result in an Event of
Default; and
     (c) with respect to item (a)(iii) above (as applicable), on or before
April 17, 2012, the Borrower or the applicable Guarantor shall have used all or
a portion of the proceeds of the New Notes to repay a corresponding amount of
the 2012 Notes.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

14



--------------------------------------------------------------------------------



 



     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that is maintained for current or former employees
of any Loan Party or any ERISA Affiliate and at least one Person other than such
Loan Party and the ERISA Affiliates.
     “New Notes” means unsecured notes issued by the Borrower or any Guarantor
for the express purpose, solely or with other purposes, of refinancing the 2012
Notes, which unsecured notes shall (i) rank in priority of repayment no higher
than pari passu with, and shall not be structurally superior to, the Obligations
and (ii) shall mature after the Maturity Date.
     “Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender, as it may be amended, restated or modified from time to time, or
any substitute therefor or replacement thereof.
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Obligations” has the meaning specified in Section 6.02.
     “Office Equipment Sale and Leaseback” means the sale and leaseback
transaction pursuant to which Invesco Group Services, Inc. sold office equipment
for its Atlanta, Georgia headquarters facility to the Development Authority of
Fulton County for an aggregate price not in excess of $20,000,000 and then
leased back such office equipment from the Development Authority of Fulton
County.
     “Office Equipment Sale and Leaseback Bonds” means those certain industrial
revenue bonds issued by the Development Authority of Fulton County for the
purpose of financing the purchase by the Development Authority of Fulton County
of that certain office equipment the subject matter of the Office Equipment Sale
and Leaseback.
     “Office Equipment Sale and Leaseback Lease” the lease by Invesco Group
Services, Inc. of that certain office equipment subject to the Office Equipment
Sale and Leaseback from the Development Authority of Fulton County.
     “Outstanding Amount” means with respect to Advances and Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of Advances and Swing Line
Loans, as the case may be, occurring on such date.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent or the Swing Line Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in Sterling, the
rate of interest per annum at which overnight deposits in Sterling, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or

15



--------------------------------------------------------------------------------



 



Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.
     “Parent” has the meaning specified in the recital of parties to this
Agreement.
     “Parent Guaranty” means that certain Guaranty dated as of the date hereof
executed and delivered by the Parent and IHCL in favor of the Administrative
Agent and the Lenders in substantially the form of Exhibit E-2, as amended,
supplemented or otherwise modified from time to time.
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
     “Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
except as otherwise provided: (a) Liens for taxes, assessments or other
governmental charges being contested in good faith by appropriate proceedings
promptly initiated and diligently conducted and for which such reserves or other
appropriate provision, if any, as shall be required by GAAP shall have been made
and maintained in accordance with GAAP and past practices of the Parent and its
Subsidiaries therefor and as to which any enforcement, collection, execution,
levy or foreclosure proceeding which shall commence or have commenced could not
reasonably be expected to result in a Material Adverse Effect; (b) statutory
Liens of landlords and Liens of carriers, warehousemen, mechanics and
materialmen incurred in the ordinary course of business for sums not yet due or
being contested in good faith by appropriate proceedings promptly initiated and
diligently conducted and for which such reserves or other appropriate provision,
if any, as shall be required by GAAP shall have been made therefor and as to
which any enforcement, collection, execution, levy or foreclosure proceeding
which shall commence or have commenced could not reasonably be expected to
result in a Material Adverse Effect; (c) Liens (other than any Lien imposed by
ERISA) incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other types of
social security or (ii) to secure (or to obtain letters of credit that secure)
the performance of tenders, statutory obligations, surety and appeal bonds,
bids, leases, performance bonds, purchase, construction or sales contracts and
other similar obligations, in each case not incurred or made in connection with
the borrowing of money, the obtaining of advances or credit or the payment of
the deferred purchase price of property; (d) any Liens securing attachments or
judgments unless the judgment it secures results or has resulted in an Event of
Default under Section 6.01(f); and (e) leases or subleases granted to others,
easements, rights of way and other encumbrances on title to real property that,
in the case of any property material to the operation of the business of the
Parent and its Subsidiaries taken as a whole, do not render title to the
property encumbered thereby unmarketable or materially adversely affect the use
of such property for its present purposes.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.

16



--------------------------------------------------------------------------------



 



     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Platform” has the meaning specified in Section 5.01.
     “Pro Rata Share” of any amount means, with respect to any Lender at any
time, the product of such amount times such Lender’s Pro Rata Share Percentage
at such time.
     “Pro Rata Share Percentage” means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) obtained by dividing
such Lender’s Commitment at such time by the Total Commitments at such time. If
the Commitment of each Lender has been terminated pursuant to Section 6.02 or if
the Total Commitments have expired, then the Pro Rata Share Percentage of each
Lender shall be determined based on the Pro Rata Share Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Pro Rata Share Percentage of each Lender is set forth opposite the name
of such Lender on Schedule 1.01 or in the Assumption Agreement or Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
Notwithstanding the foregoing, during any Impact Period applicable to any
Defaulting Lender, for purposes of computing the Pro Rata Share of each
non-Defaulting Lender to acquire, refinance or fund participations in Swing Line
Loans pursuant to Section 2.03, the Pro Rata Share Percentage of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of such Defaulting Lender in determining the Total Commitments; provided,
however, such amount shall in no event for each non-Defaulting Lender exceed an
amount equal to the positive difference between (1) the Commitment of such
non-Defaulting Lender and (2) the Outstanding Amount of the Advances of such
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing
Line Loans.
     “Qualified Equity Portion of Qualified Securities” means at any time, the
sum of the amounts obtained by multiplying (x) the amount of each Qualified
Security by (y) the Qualified Equity Percentage at such time of such Qualified
Security.
     “Qualified Equity Percentage” means, with respect to a Qualified Security,
the lowest percentage (whether specifically stated or implied through
calculation) accorded equity treatment for such Qualified Security by either S&P
or Moody’s, as determined by such rating agencies from time to time.
     “Qualified Security” means any security issued by the Parent, the Borrower
or any Guarantor that (i) has attributes of both debt and equity, (ii) is rated
by both S&P and Moody’s, (iii) the proceeds of which are accorded a percentage
of equity treatment by both S&P and Moody’s, (iv) matures after the Maturity
Date, and (v) ranks in priority of repayment no higher than pari passu with, and
is not structurally superior to, the senior credit facility provided to Borrower
under this Agreement and the other Loan Documents (including, without
limitation, all of the Obligations).

17



--------------------------------------------------------------------------------



 



     “Register” has the meaning specified in Section 8.06(c).
     “Related Parties” means with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Required Lenders” means at any time Lenders owed greater than 50% of the
then aggregate unpaid principal amount of the Advances owing to Lenders,
including participations in all Swing Line Loans then outstanding, or, if no
such principal amount is then outstanding, Lenders holding greater than 50% of
the Commitments provided that the portion of the aggregate unpaid principal
amount of the Advances owing to or deemed held by, and the Commitment of, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
     “Restricted Payment” means (i) any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interest of
the Parent or any of its Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interest, or on account of any return of capital to
the Parent’s stockholders, partners or members (or the equivalent Person
thereof) and (ii) any voluntary repurchases, prepayments or defeasance of any
Debt prior to the scheduled payments of principal thereof in effect on the
Effective Date.
     “Restricted Subsidiary” means the Borrower and each other Subsidiary of the
Parent that (a) is a Guarantor or a Subsidiary of a Subsidiary Guarantor or
(b) is subject to any agreement described in Section 5.02(i)(i), (ii) or (iii),
provided that such Subsidiary shall be a Restricted Subsidiary under this clause
(b) only so long as such agreement is in effect.
     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Sterling, same day or other funds as may be determined by the
Administrative Agent, as the case may be, to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in Sterling.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Securities Laws” means the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.
     “Significant Subsidiary” means each Subsidiary of the Parent, including the
Borrower, that (a) is organized under the laws of the United States or any
political

18



--------------------------------------------------------------------------------



 



subdivision thereof or (b) is an operating Subsidiary of the Parent or a
Subsidiary of the Parent that directly or indirectly owns an operating
Subsidiary of the Parent.
     “Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that is maintained for employees of any Loan Party or any
ERISA Affiliate and no Person other than any Loan Party and the ERISA
Affiliates.
     “Solvent” and “Solvency” mean, with respect to any Person on a particular
date, that on such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “Special Purpose Subsidiary” means a Subsidiary created or acquired, and
wholly owned, directly or indirectly, by the Parent whose primary business is
investing in real estate properties or other investment assets, the acquisition
of which properties or assets are financed in whole, or in part, with Subsidiary
Non-Recourse Debt, and whose primary assets consist of such real estate
properties and other investment assets.
     “Sterling” means lawful money of the United Kingdom of Great Britain and
Northern Ireland.
     “Subsidiary” of any Person means any corporation, limited liability
company, partnership, joint venture, trust or estate of which (or in which) more
than 50% of (a) in the case of a corporation, the issued and outstanding capital
stock having ordinary voting power to elect a majority of the Board of Directors
of such corporation (irrespective of whether at the time capital stock of any
other class or classes of such corporation shall or might have voting power upon
the occurrence of any contingency), (b) in the case of a limited liability
company, partnership or joint venture, the interest in the capital or profits of
such limited liability company, partnership or joint venture or (c) in the case
of a trust or estate, the beneficial interest in such trust or estate, in each
instance above is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries.
     “Subsidiary Guarantor” means each Guarantor other than the Parent and IHCL.
     “Subsidiary Guaranty” means that certain Guaranty dated as of the date
hereof executed and delivered by each Subsidiary Guarantor in favor of the
Administrative

19



--------------------------------------------------------------------------------



 



Agent and the Lenders in substantially the form of Exhibit E-1, as amended,
supplemented or otherwise modified from time to time.
     “Subsidiary Non-Recourse Debt” means with respect to all Special Purpose
Subsidiaries of the Parent, Debt incurred by such Special Purpose Subsidiaries
up to an aggregate principal amount for all such Special Purpose Subsidiaries at
any time outstanding not to exceed $500,000,000, (i) the proceeds of which are
used to finance the acquisition of real estate properties and other investment
assets by such Special Purpose Subsidiary, (ii) that is not guaranteed by either
the Borrower or any Guarantor, and (iii) where recourse for repayment of such
Debt is contractually limited to such Special Purpose Subsidiary and the
specific real estate properties or other investment assets of such Special
Purpose Subsidiary financed with the proceeds thereof.
     “Swing Line” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.03.
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.03.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.03(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.03(b), which, if in writing, shall be substantially in the form of
Exhibit B-2.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the Total Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Total Commitment.
     “Termination Date” means the earlier of (i) the Maturity Date and (ii) the
date of termination in whole of the Commitments pursuant to Section 2.05 or
6.01.
     “Total Commitment” means, at any time, the aggregate amount of the Lenders’
Commitments at such time.
     “Type” has the meaning therefor in the definition of Advance.
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
     “Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

20



--------------------------------------------------------------------------------



 



     “2012 Notes” means IHCL’s 5.625% Unsecured Senior Notes due April 17, 2012.
     Section 1.02 Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
     Section 1.03 Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower and the Parent shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
     (c) Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of the Parent and its Subsidiaries or to the
determination of any amount for the Parent and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Parent is required to consolidate
pursuant to FASB Interpretation No. 46 – Consolidation of Variable Interest
Entities: an interpretation of ARB No. 51 (January 2003) (“FIN 46(R)”) as if
such variable interest entity were a Subsidiary as defined herein, provided that
for purposes of determining compliance with the financial covenants set forth in
Section 5.03, the application of FIN 46(R) shall be disregarded with respect to
the consolidation of any Person that is not a Subsidiary of the Parent required
thereby.
     (d) Effect of Section 5.02(c)(ii) or (iii) Merger. Upon the event of a
merger of the Parent into the Borrower permitted by Section 5.02(c)(ii) or into
IHCL permitted by Section 5.02(c)(iii), all references to the Parent in this
Agreement shall be deemed references to IHCL, unless IHCL has been merged into
the Borrower as permitted by Section 5.02(c)(ii), in which case all references
to the Parent shall be deemed references to the Borrower except (i) where such
prior reference to the Parent would be a duplicative reference to IHCL or the
Borrower, as applicable, in which case the reference to the Parent shall be
disregarded, (ii) where such prior reference to the Parent specifically relates
to (A) a prior executed agreement to which the Parent was in fact a party,
(B) financial statements dated prior to such merger, (C) such reference is a

21



--------------------------------------------------------------------------------



 



reference to the Parent as a Guarantor, or (D) such reference is contained in
the conditions precedent in Section 3.01, (iii) such change would result in a
prior occurring Event of Default no longer being deemed an Event of Default
(unless such prior occurring Event of Default has been cured), (iv) with respect
to the reference to “Each Subsidiary of the Parent” in Section 4.01(q), which
shall be deemed to be a reference to “IHCL, the Borrower or any Subsidiary of
IHCL”, unless IHCL has been merged into the Borrower, in which case such
reference shall be a reference to “the Borrower or any Subsidiary of the
Borrower”, and (v) with respect to the reference to the Parent in
Section 4.01(r), which shall continue to be a reference to the Parent as if such
merger had not occurred, and (vii) in the event such change in reference is to
IHCL, the Borrower shall deliver an updated Schedule 8.02 that sets forth the
information required by Section 8.02(a)(i) with respect to IHCL.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
     Section 2.01 The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate principal amount (based in respect of any
Advance denominated in Sterling on the Equivalent in Dollars), not to exceed at
any time outstanding the amount of such Lender’s Commitment less such Lender’s
Pro Rata Share of the Outstanding Amount of all Swing Line Loans. Each Borrowing
shall be in an aggregate amount of $5,000,000 (or the Equivalent thereof in
Sterling) or an integral multiple of $1,000,000 (or the Equivalent thereof in
Sterling) in excess thereof and shall consist of Advances of the same Type made
on the same day by the Lenders ratably according to their respective
Commitments. Within the limits of each Lender’s Commitment, the Borrower may
borrow under this Section 2.01, prepay pursuant to Section 2.10 and reborrow
under this Section 2.01.
     Section 2.02 Making the Advances. (a) Each Borrowing shall be made on
notice, given not later than (x) 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurocurrency Rate Advances denominated in Dollars,
(y) 11:00 A.M. (New York City time) on the fifth Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurocurrency
Rate Advances denominated in Sterling, or (z) 11:00 A.M. (New York City time) on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Administrative Agent, which shall give to
each Lender prompt notice thereof. Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be by telephone, confirmed promptly in writing, and signed by
a duly authorized officer of the Borrower in substantially the form of Exhibit
B-1 hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing, and (iv) in the case of a Borrowing consisting of Eurocurrency Rate
Advances, the initial Interest Period and whether such Advance shall be in
Dollars or in Sterling. Each Lender shall, before 11:00 A.M. (New York City
time) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Administrative Agent at the Administrative
Agent’s Account, in Same Day Funds, such Lender’s Pro Rata Share of such
Borrowing. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in

22



--------------------------------------------------------------------------------



 



Article III, the Administrative Agent will make such funds available to the
Borrower at the Administrative Agent’s address referred to in Section 8.02.
     (b) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurocurrency Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $5,000,000 (or the
Equivalent thereof in Sterling) or if the obligation of the Lenders to make
Eurocurrency Rate Advances shall then be suspended pursuant to Section 2.08 or
2.12 and (ii) the Eurocurrency Rate Advances may not be outstanding as part of
more than ten separate Borrowings.
     (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.
     (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Pro Rata Share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, but shall have no obligation to, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such amount available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Borrower, the interest rate applicable at the
time to Advances comprising such Borrowing and (ii) in the case of such Lender,
the Overnight Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement, and
thereafter, the Borrower’s obligation to repay such amount to the Administrative
Agent in accordance with this subsection (d) shall no longer be required;
provided that the Borrower shall not be relieved of its obligation to pay the
interest on such amount referred to herein unless and only to the extent that
such Lender has paid the interest on such amount referred to herein.
     (e) The failure of any Lender to make the Advance to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

23



--------------------------------------------------------------------------------



 



     Section 2.03 Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.03, to make Advances (each such Advance, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day during
the period from the Effective Date to the Termination Date in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Pro Rata Share of the Outstanding Amount of Advances of the Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Outstanding Amount of
all Advances and all Swing Line Loans shall not exceed the Total Commitment, and
(ii) the Outstanding Amount of the Advances of any Lender plus such Lender’s Pro
Rata Share of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and provided, further, that the Borrower shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.03, prepay under
Section 2.10, and reborrow under this Section 2.03. Each Swing Line Loan shall
be in Dollars. Immediately upon the making of a Swing Line Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share Percentage
times the amount of such Swing Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 3:00 P.M. (New
York City time) on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $1,000,000, and (ii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a duly authorized officer of the Borrower. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 4:00 P.M.
(New York City time) on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.03(a), or (B) that one or more of the applicable conditions specified
in Section 3.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 5:00 P.M. (New York City
time) on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower in Same Day Funds.
     (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Advance in an

24



--------------------------------------------------------------------------------



 



amount equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Notice of Borrowing for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified in Section 2.01 for the principal amount of Base Rate
Advances, but subject to the unutilized portion of the Total Commitments and the
conditions set forth in Section 3.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Notice of Borrowing promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Notice of
Borrowing available to the Administrative Agent in immediately available funds
for the account of the Swing Line Lender at the Administrative Agent’s office
not later than 1:00 P.M. (New York City time) on the day specified in such
Notice of Borrowing, whereupon, subject to Section 2.03(c)(ii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Advance to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such an
Advance in accordance with Section 2.03(c)(i), the request for Base Rate
Advances submitted by the Swing Line Lender as set forth herein shall be deemed
to be a request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.03(c)(i) shall be deemed payment in respect of such participation.
     (iii) If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
     (iv) Each Lender’s obligation to make Advances or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.03(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) in the case of each Lender’s obligation to
purchase and fund risk participations only, the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Advances (but not to fund risk participations in Swing Line Loans)

25



--------------------------------------------------------------------------------



 



pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 3.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.
     (d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share (determined at the time of such
purchase and funding) of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender (including pursuant to any settlement entered into by the
Swing Line Lender in its discretion), each Lender shall pay to the Swing Line
Lender its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the all amounts owing hereunder and under any Loan Document
and the termination of this Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until a Lender funds its Base Rate Advance or risk participation pursuant to
this Section 2.03 to refinance such Lender’s Pro Rata Share of any Swing Line
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of the Swing Line Lender, and after such Lender funds its Base Rate Advance or
risk participation pursuant to this Section 2.03 to refinance such Lender’s Pro
Rata Share of any Swing Line Loan, such interest shall be for the account of
such Lender.
     (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     (g) Cash Collateral. If at any time (i) a Defaulting Lender exists, (ii)(A)
the Borrower requests a Swing Line Loan or (B) a Swing Line Loan is outstanding,
and (iii) the Pro Rata Share Percentages of each non-Defaulting Lender can not
fully be adjusted as in the last sentence of the definition thereof as a result
of the proviso thereof, then the Swing Line Lender may, in its sole discretion,
require that the Borrower or such Defaulting Lender enter into arrangements
satisfactory to the Swing Line Lender for the provision of sufficient Cash
Collateral or other credit support acceptable to the Swing Line Lender, to
eliminate the Swing Line Lender’s actual or potential Fronting Exposure with
respect to such Defaulting Lender, in which case, the provisions of Section 2.17
shall apply. The Swing Line Lender will promptly notify the Borrower at the time
the Swing Line Lender determines or is otherwise informed of the existence of a
Defaulting Lender. With respect to the circumstances described in clause (ii)(A)
above,

26



--------------------------------------------------------------------------------



 



such arrangements shall be a condition to the Advance of such Swing Line Loan.
With respect to the circumstances described in clause (ii)(B) above, such
arrangements shall be made no later than five (5) Business Days after written
notice to the Borrower from the Swing Line Lender that the circumstances in
clause (i) and (iii) immediately above exist, unless the Borrower (x) has
replaced such Defaulting Lender prior to such time in accordance with the terms
of this Agreement or (y) has otherwise repaid such Swing Line Loan.
     Section 2.04 Fees.
     (a) Facility Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee on the aggregate amount of such
Lender’s Commitment from the Effective Date in the case of each Initial Lender
and from the effective date specified in the Assumption Agreement or the
Assignment and Assumption pursuant to which it became a Lender in the case of
each other Lender until the Termination Date, subject to adjustment as provided
in Section 8.16, at a rate per annum equal to the Applicable Percentage in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December (each a “Facility Fee Payment Date”),
commencing with the Facility Fee Payment Date first occurring after the
Effective Date, and on the Termination Date.
     (b) Agent’s Fees. The Borrower shall pay to the Administrative Agent for
its own account such fees as may from time to time be agreed between the
Borrower and the Administrative Agent, including without limitation in the Fee
Letter.
     Section 2.05 Termination, Reduction or Increase of the Commitments.
     (a) Termination or Reduction. The Borrower shall have the right, upon at
least three Business Days’ notice to the Administrative Agent, to terminate in
whole or permanently reduce ratably in part the unused portions of the
respective Commitments of the Lenders, provided that each partial reduction of
the Total Commitment shall be in the aggregate amount of $25,000,000 or an
integral multiple of $1,000,000 in excess thereof.
     (b) Increase in Aggregate of the Commitments. The Borrower may at any time,
and from time to time, by notice to the Administrative Agent, propose that the
Total Commitment be increased (each such increase, a “Commitment Increase”),
effective as at a date prior to the Termination Date (an “Increase Date”) as to
which agreement is to be reached by an earlier date specified in such notice (a
“Commitment Date”); provided, however, that (i) the minimum proposed Commitment
Increase per notice shall be $10,000,000, (ii) in no event shall the Total
Commitment at any time exceed $750,000,000, (iii) at the time of and after
giving effect to such Commitment Increase, the Debt/EBITDA Ratio is less than or
equal to 2.75 to 1.00, (iv) no Default shall have occurred and be continuing on
such Increase Date (both before and after giving effect to such Commitment
Increase), and (v) an officer’s certificate as to corporate authorization for
such Commitment Increase and satisfaction of the conditions precedent in
Section 3.02, and other appropriate documentation reasonably requested by the
Administrative Agent, any Increasing Lender (as defined below) or any Assuming
Lender are received by the Administrative Agent. The Borrower may request such
Commitment Increase from existing Lenders and/or from other Eligible Assignees
which would become Assuming Lenders but the Borrower has no obligation to
request such Commitment Increase from existing Lenders. If the

27



--------------------------------------------------------------------------------



 



Borrower desires such Commitment Increase from existing Lenders, the
Administrative Agent shall notify the Lenders thereof promptly upon its receipt
of any such notice. The Administrative Agent agrees that it will cooperate with
the Borrower in discussions with the Lenders and/or other Eligible Assignees
with a view to arranging the proposed Commitment Increase through the increase
of the Commitments of one or more of the Lenders (each such Lender that is
willing to increase its Commitment hereunder being an “Increasing Lender”)
and/or the addition of one or more other Eligible Assignees as Assuming Lenders
and as parties to this Agreement; provided, however, that it shall be in each
Lender’s sole discretion whether to increase its Commitment hereunder in
connection with the proposed Commitment Increase. If the Lenders agree to
increase their respective Commitments by an aggregate amount in excess of the
proposed Commitment Increase, the proposed Commitment Increase shall be
allocated among such Lenders as determined at such time by the Borrower. If
agreement is reached on or prior to the applicable Commitment Date with any
Increasing Lenders or with Assuming Lenders, or with a combination of Increasing
Lenders and Assuming Lenders, as to a Commitment Increase (which may be less
than but not greater than specified in the applicable notice from the Borrower),
such agreement to be evidenced by a notice in reasonable detail from the
Borrower to the Administrative Agent on or prior to the applicable Commitment
Date, such Assuming Lenders, if any, shall become Lenders hereunder as of the
applicable Increase Date, the Commitments of such Assuming Lenders shall be, as
of the Increase Date, the amounts specified in such notice and the Commitments
of each Increasing Lender shall be, as of the Increase Date, increased by the
amounts specified in such notice; provided that:
     (x) the Administrative Agent shall have received (with copies for each
Lender, including each such Assuming Lender) by no later than 10:00 A.M. (New
York City time) on the applicable Increase Date a copy certified by the
Secretary, an Assistant Secretary or a comparable officer of the Borrower, of
the resolutions adopted by the Board of Directors of the Borrower authorizing
such Commitment Increase;
     (y) each such Assuming Lender shall have delivered to the Administrative
Agent by no later than 10:00 A.M. (New York City time) on such Increase Date, an
appropriate Assumption Agreement in substantially the form of Exhibit D hereto,
duly executed by such Assuming Lender and the Borrower; and
     (z) each such Increasing Lender shall have delivered to the Administrative
Agent by no later than 10:00 A.M. (New York City time) on such Increase Date
confirmation in writing satisfactory to the Administrative Agent as to its
increased Commitment.
     (c) In the event that the Administrative Agent shall have received notice
from the Borrower as to its agreement to a Commitment Increase on or prior to
the applicable Commitment Date and each of the actions provided for in clauses
(x) through (z) above shall have occurred prior to 10:00 A.M. (New York City
time) on the applicable Increase Date to the satisfaction of the Administrative
Agent, the Administrative Agent shall notify the Lenders (including any Assuming
Lenders) and the Borrower of the occurrence of such Commitment Increase by
telephone, confirmed immediately in writing, and in any event no later than 1:00
P.M. (New York City time) on such Increase Date and shall record in the Register
the relevant

28



--------------------------------------------------------------------------------



 



information with respect to each Increasing Lender and Assuming Lender. Each
Increasing Lender and each Assuming Lender shall, before 2:00 P.M. (New York
City time) on the applicable Increase Date, make available for the account of
its Applicable Lending Office to the Administrative Agent at the Administrative
Agent’s Account, in Same Day Funds, in the case of such Assuming Lender, an
amount equal to such Assuming Lender’s Pro Rata Share of the Borrowings then
outstanding (calculated based on its Commitment as a percentage of the aggregate
Commitments outstanding after giving effect to the relevant Commitment Increase)
and, in the case of such Increasing Lender, an amount equal to the excess of
(i) such Increasing Lender’s Pro Rata Share of the Borrowings then outstanding
(calculated based on its Commitment as a percentage of the aggregate Commitments
outstanding after giving effect to the relevant Commitment Increase) over
(ii) such Increasing Lender’s Pro Rata Share of the Borrowings then outstanding
(calculated based on its Commitment (without giving effect to the relevant
Commitment Increase) as a percentage of the aggregate Commitments (without
giving effect to the relevant Commitment Increase). After the Administrative
Agent’s receipt of such funds from each such Increasing Lender and each such
Assuming Lender, the Administrative Agent will promptly thereafter cause to be
distributed like funds to the other Lenders for the account of their respective
Applicable Lending Offices in an amount to each other Lender such that the
aggregate amount of the outstanding Advances owing to each Lender after giving
effect to such distribution equals such Lender’s Pro Rata Share of the
Borrowings then outstanding (calculated based on its Commitment as a percentage
of the aggregate Commitments outstanding after giving effect to the relevant
Commitment Increase), provided that the Borrower will be subject to the payment
of other costs, if any, pursuant to Section 8.04(c) in connection with any such
distribution. Within five Business Days after the Borrower receives notice from
the Administrative Agent, the Borrower, at its own expense, shall execute and
deliver to the Administrative Agent Notes payable to the order of each Assuming
Lender, if any, and, each Increasing Lender, if any, dated as of the applicable
Increase Date, in a principal amount equal to such Lender’s Commitment after
giving effect to the relevant Commitment Increase, and substantially in the form
of Exhibit A attached hereto. The Administrative Agent, upon receipt of such
Notes, shall promptly deliver such Notes to the respective Assuming Lenders and
Increasing Lenders.
     (d) In the event that the Administrative Agent shall not have received
notice from the Borrower as to such agreement on or prior to the applicable
Commitment Date or the Borrower shall, by notice to the Administrative Agent
prior to the applicable Increase Date, withdraw its proposal for a Commitment
Increase or any of the actions provided for above in clauses (b)(i)(x) through
(b)(i)(z) shall not have occurred by 10:00 A.M. (New York City time) on such
Increase Date, such proposal by the Borrower shall be deemed not to have been
made. In such event, any actions theretofore taken under clauses (b)(i)(x)
through (b)(i)(z) above shall be deemed to be of no effect and all the rights
and obligations of the parties shall continue as if no such proposal had been
made.
     Section 2.06 Repayment of Advances.
     (a) The Borrower shall repay to the Administrative Agent for the ratable
account of the Lenders on the Termination Date the aggregate principal amount of
all Advances then outstanding together with all accrued and unpaid interest,
fees and costs associated therewith.

29



--------------------------------------------------------------------------------



 



Repayments made pursuant to this clause (a) shall be in the same currency in
which such outstanding Advances were made.
     (b) The Borrower shall repay each Swing Line Loan together with accrued and
unpaid interest thereon on the earlier to occur of (i) the date ten
(10) Business Days after such Swing Line Loan is made, and (ii) the Termination
Date.
     Section 2.07 Interest on Advances.
     (a) Scheduled Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance owing to each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:
     (i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin for Base Rate Advances
in effect from time to time, payable in arrears quarterly on the last day of
each March, June, September and December during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.
     (ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin for
Eurocurrency Rate Advances in effect from time to time plus (z) in the case of
each Advance in Sterling, the Mandatory Cost, payable in arrears on the last day
of such Interest Period and, if such Interest Period has a duration of more than
three months, on each day that occurs during such Interest Period every three
months from the first day of such Interest Period and on the date such
Eurocurrency Rate Advance shall be Converted or paid in full.
     (iii) Swing Line Loans. With respect to each Swing Line Loan, a rate per
annum equal at all times to the sum of (x) the Base Rate in effect from time to
time plus (y) the Applicable Margin for Base Rate Advances in effect from time
to time payable in arrears on the date of repayment or refinancing, in whole or
in part, of such Swing Line Loan.
     (b) Default Interest. Upon the occurrence and during the continuance of an
Event of Default, with the consent or at the direction of the Required Lenders,
the Borrower shall pay interest on (i) the unpaid principal amount of each
Advance owing to each Lender, payable in arrears on the dates referred to in
clause (a)(i), (a)(ii) or (a)(iii) above, at a rate per annum equal at all times
to 2% per annum above the rate per annum required to be paid on such Advance
pursuant to clause (a)(i), (a)(ii) or (a)(iii) above and (ii) to the fullest
extent permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above.

30



--------------------------------------------------------------------------------



 



     Section 2.08 Interest Rate Determination.
     (a) The Administrative Agent shall give prompt notice to the Borrower and
the Lenders of the applicable interest rate determined by the Administrative
Agent for purposes of Section 2.07(a)(i), (ii) or (iii).
     (b) If, with respect to any Eurocurrency Rate Advances, the Required
Lenders notify the Administrative Agent that the Eurocurrency Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Required Lenders of making, funding or maintaining their respective Eurocurrency
Rate Advances for such Interest Period, the Administrative Agent shall forthwith
so notify the Borrower and the Lenders, whereupon (i) each Eurocurrency Rate
Advance will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance, and (ii) the obligation of the
Lenders to make, or to Convert Base Rate Advances into, Eurocurrency Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.
     (c) If the Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders and
such Advances will automatically, on the last day of the then existing Interest
Period for such Eurocurrency Rate Advance, Convert into Base Rate Advances.
     (d) On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.
     (e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended.
     Section 2.09 Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than
11:00 A.M. (New York City time) on the third Business Day, with respect to
Advances in Dollars, or the fifth Business Day, with respect to Advances in
Sterling, prior to the date of the proposed Conversion and subject to the
provisions of Sections 2.08 and 2.12, Convert all Advances of one Type
comprising the same Borrowing into Advances of the other Type; provided,
however, that any Conversion of Eurocurrency Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such
Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(b) and no Conversion of any Advances shall
result in more separate Eurocurrency Rate Borrowings than permitted under
Section 2.02(b). Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted, and (iii) if such Conversion is into Eurocurrency Rate

31



--------------------------------------------------------------------------------



 



Advances, the duration of the initial Interest Period for each such Advance.
Each notice of Conversion shall be irrevocable and binding on the Borrower.
     Section 2.10 Prepayments of Advances.
     (a) Optional Prepayments. The Borrower may, upon notice to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, given not later than 11:00 A.M. (New York City time) on the
third Business Day, with respect to Advances in Dollars, or the fifth Business
Day, with respect to Advances in Sterling, prior to the date of such proposed
prepayment, in the case of Eurocurrency Rate Advances, and not later than
11:00 A.M. (New York City time) on the day of such proposed prepayment, in the
case of Base Rate Advances, and if such notice is given the Borrower shall,
prepay the Outstanding Amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid, with such prepayment to
be made in the currency in which such Advances were made; provided, however,
that (x) except in the case of prepayments of Swing Line Loans, as described in
clause (z) below, each partial prepayment shall be in an aggregate principal
amount of $5,000,000 or the Equivalent thereof in Sterling or an integral
multiple of $1,000,000 or the Equivalent thereof in Sterling in excess thereof,
(y) in the event of any such prepayment of a Eurocurrency Rate Advance, the
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 8.04(c) and (z) in the case of a Swing Line Loan, the Borrower may
prepay the Outstanding Amount of such Swing Line Loan, together with accrued
interest to the date of such prepayment on the principal amount prepaid, at any
time in minimum increments of $100,000.
     (b) Mandatory Prepayments.
     (i) If at any time the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars then outstanding plus (B) the Equivalent in
Dollars of the aggregate principal amount of all Advances denominated in
Sterling then outstanding exceeds the Total Commitment on such date, the
Borrower shall, within two Business Days after receipt of such notice given
pursuant to (ii) below, prepay the outstanding principal amount of any Advances
in an aggregate amount sufficient to reduce such sum to an amount not to exceed
the Total Commitment on such date.
     (ii) Each prepayment made pursuant to this Section 2.10(b) (A) shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which such the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 8.04(c), and
(B) shall be made in the currency in which the Advances subject to such
prepayment were made. The Administrative Agent shall give prompt notice of any
prepayment required under this Section 2.10(b) to the Borrower and the Lenders.
     (c) Hedging Agreements. All Hedging Agreements, if any, between the
Borrower and any Lender or its affiliates are independent agreements governed by
the written provisions of such Hedging Agreements, which will remain in full
force and effect, unaffected by any

32



--------------------------------------------------------------------------------



 



repayment, prepayment, acceleration, reduction, increase or change in terms of
this Agreement or the Notes, except as otherwise expressly provided in said
written swap agreements, and any payoff statements from the Administrative Agent
relating to this Agreement shall not apply to said Hedging Agreements, except as
otherwise expressly provided in such payoff statement.
     Section 2.11 Increased Costs.
     (a) If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation occurring after the date hereof,
(ii) the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) issued or made
after the date hereof, or (iii) the Mandatory Cost, as calculated hereunder, not
representing the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate
Advances, there shall be any increase in the cost to any Lender of agreeing to
make or making, funding or maintaining Eurocurrency Rate Advances (excluding for
purposes of this Section 2.11 any such increased costs resulting from
(i) Indemnifiable Taxes or Other Taxes (as to which Section 2.14 shall govern)
and (ii) changes in taxes measured by or imposed upon the net income or gross
income or franchise taxes, or taxes measured by or imposed upon capital or net
worth, or branch taxes, of such Lender or its Applicable Lending Office), then
the Borrower shall from time to time, within ten days of demand by such Lender
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost; provided that,
before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would avoid the need for, or reduce the amount of, such additional
cost and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
     (b) If any Lender reasonably determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority regarding capital adequacy (whether or not having the
force of law) issued or made after the date hereof affects or would affect the
amount of capital required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital is
increased by or based upon the existence of such Lender’s commitment to lend
hereunder and other commitments of this type, and such Lender reasonably
determines that the rate of return on its or such controlling corporation’s
capital as a consequence is reduced to a level below that which such Lender or
such controlling corporation would have achieved but for the occurrence of such
conditions, then, within ten days of demand by such Lender (with a copy of such
demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital to be allocable
to the existence of such Lender’s commitment to lend hereunder.
     (c) If a Lender changes its Applicable Lending Office (other than pursuant
to this Section 2.11 or Section 2.12 or 2.14(g)) and the effect of such change,
as of the date of such

33



--------------------------------------------------------------------------------



 



change, would be to cause the Borrower to become obligated to pay any additional
amounts under this Section 2.11, the Borrower shall not be obligated to pay such
additional amount.
     (d) A certificate of a Lender setting forth the amount of any claim made
under this Section 2.11 and identifying with reasonable specificity the basis
for calculating such amount, shall be delivered to the Borrower and the
Administrative Agent and shall be conclusive absent manifest error.
     Section 2.12 Illegality; Circumstances Affecting Availability.
Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Administrative Agent (who will promptly notify the Borrower and the
other Lenders) that the introduction of or any change in or in the
interpretation of any law or regulation after the date hereof makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Advances for which interest is determined by reference to the
Eurocurrency Rate or to fund or maintain such Advances hereunder, or if the
Administrative Agent determines that by reason of circumstances affecting
foreign exchange and interbank markets generally, the Eurocurrency Rate cannot
be determined, then (A) each Eurocurrency Rate Advance will automatically, upon
such notice, Convert into a Base Rate Advance (the interest rate on which Base
Rate Advances shall, if necessary to avoid any illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), and (B) the obligation of the Lenders to make Eurocurrency Rate
Advances, Convert Base Rate Advances into Eurocurrency Rate Advances or, if
necessary to avoid any illegality, to make Base Rate Advances the interest rate
on which is determined by reference to the Eurocurrency Rate component of the
Base Rate shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension or
inability to determine the Eurocurrency Rate no longer exist or that such Lender
has entered into one or more Assignment and Assumptions pursuant to Section 8.06
assigning its Commitment to one or more Eligible Assignees; provided that,
before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
     Section 2.13 Payments Generally and Computations.
     (a) General. All payments hereunder and under the Notes to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. The Borrower shall make each payment hereunder
and under the Notes not later than 11:00 A.M. (New York City time) on the day
when due in Dollars, in the case of Advances denominated in Dollars, or in
Sterling, in the case of Advances denominated in Sterling, to the Administrative
Agent at the Administrative Agent’s Account in Same Day Funds. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or facility fees ratably (other
than amounts payable pursuant to Section 2.11, 2.14 or 8.04(c)) to the Lenders
for the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment

34



--------------------------------------------------------------------------------



 



and Assumption and recording of the information contained therein in the
Register pursuant to Section 8.06(c), from and after the effective date
specified in such Assignment and Assumption, the Administrative Agent shall make
all payments hereunder and under the Notes in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Assumption shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves. Upon any
Assuming Lender becoming a Lender hereunder as a result of a Commitment Increase
pursuant to Section 2.05(b) and upon the Administrative Agent’s receipt of such
Lender’s Assumption Agreement and recording the information contained therein in
the Register, from and after the applicable Increase Date, the Administrative
Agent shall make all payments hereunder and under the Notes in respect of the
interest assumed thereby to such Assuming Lender.
     (b) All computations of interest based on the Base Rate (including in each
case where the Base Rate is determined by reference to the Eurocurrency Rate) or
the Federal Funds Rate and all computations of interest in respect of Advances
denominated in Sterling shall be made by the Administrative Agent on the basis
of a year of 365 or 366 days, as the case may be, and all computations of
interest based on the Eurocurrency Rate (other than (i) any case where the Base
Rate is determined by reference to the Eurocurrency Rate, and (ii) in respect of
interest on Advances in Sterling) and of facility fees, shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or facility fees are payable.
Each determination by the Administrative Agent of an interest rate hereunder
shall be conclusive and binding for all purposes, absent manifest error.
     (c) Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, or cause any payment of interest on or principal of
Advances to be made after the Maturity Date, such payment shall be made on the
next preceding Business Day.
     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent the Borrower
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Overnight Rate.

35



--------------------------------------------------------------------------------



 



     Section 2.14 Taxes.
     (a) Except as otherwise required by law, any and all payments by the
Borrower hereunder or under the Notes issued hereunder shall be made, in
accordance with Section 2.13, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings and all liabilities with respect thereto (all such taxes, levies,
imposts, deductions, charges, withholdings, and liabilities in respect of
payments hereunder or under the Notes, along with any penalties, additions to
tax, interest and reasonable expenses arising therefrom or with respect thereto
(whether or not correctly or legally imposed or asserted by the relevant taxing
authority), collectively being hereafter referred to as “Taxes”), excluding, in
the case of payments made to any Lender or the Administrative Agent (A) Taxes
imposed on or measured by its net income, and franchise Taxes, branch Taxes,
Taxes on doing business and Taxes measured by or imposed upon its capital or net
worth, in each case imposed as a result of such Lender (and or such Lender’s
Applicable Lending Office) or the Administrative Agent being organized under the
laws of, or being a legal resident of, or having a fixed place of business or a
permanent establishment or doing business in the jurisdiction imposing such Tax
(other than any such connection arising solely from such Lender (and or such
Lender’s Applicable Lending Office) or the Administrative Agent having executed,
delivered or performed its obligations, or having received a payment, or having
enforced its rights and remedies, under this Agreement or any of the other Loan
Documents), (B) United States branch profits tax or any similar tax imposed by
any jurisdiction in which the Borrower is located, (C) in the case of a Lender
organized under the laws of a jurisdiction outside the United States, any United
States withholding tax that is required to be imposed on amounts payable to such
Lender pursuant to applicable laws in force at the time such Lender becomes a
party hereto (or designates a new Applicable Lending Office), and (D) as
provided in Section 2.14(f) (all such non-excluded Taxes hereinafter referred to
as “Indemnifiable Taxes”). If the Borrower shall be required by law to deduct
any Indemnifiable Taxes from or in respect of any sum payable hereunder or under
any Note issued hereunder to any Lender or the Administrative Agent or, if the
Administrative Agent shall be required by law to deduct any Indemnifiable Taxes
from or in respect of any sum paid or payable hereunder or under any Note to any
Lender, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions for Indemnifiable Taxes (including deductions for
Indemnifiable Taxes, whether by the Borrower or the Administrative Agent,
applicable to additional sums payable under this Section 2.14) such Lender or
the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
(or, as the case may be and as required by applicable law, the Administrative
Agent) shall make such deductions and (iii) the Borrower (or, as the case may be
and as required by applicable law, the Administrative Agent) shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.
     (b) In addition, the Borrower shall timely pay in accordance with
applicable laws any present or future stamp or documentary taxes or any other
excise (other than income) or property taxes, charges or similar levies that
arise from any payment made hereunder or under the Notes or from the execution,
delivery or registration of, or performing under this Agreement or the Notes or
any document to be furnished under or in connection with any thereof or any
modification or amendment in respect of this Agreement or the Notes (hereinafter
referred to as “Other Taxes”).

36



--------------------------------------------------------------------------------



 



     (c) The Borrower shall indemnify each Lender and the Administrative Agent
for the full amount of Indemnifiable Taxes or Other Taxes imposed on or paid by
such Lender or the Administrative Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. This indemnification shall be made within 30 days from the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor.
     (d) Within 30 days after the date of any payment of Indemnifiable Taxes
under Section 2.14(a) by the Borrower, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing such payment to the extent such
receipt is received by the Borrower, or other written proof of payment
reasonably satisfactory to the Administrative Agent showing payment thereof.
     (e) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Assumption pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as requested
in writing by the Borrower shall provide each of the Administrative Agent and
the Borrower with (i) two original Internal Revenue Service Form W-8BEN, W-8ECI,
or W-8IMY as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, certifying that such Lender is exempt from United
States withholding tax and (ii) to the extent that any such form or other
certification becomes obsolete with respect to any Lender, such Lender shall,
upon the written request of the Borrower to such Lender and the Administrative
Agent, promptly provide either an updated or successor form or certification to
the Borrower and the Administrative Agent unless, in each case, any change in
treaty, law or regulation has occurred after the date such Lender becomes a
party hereunder which renders all such forms inapplicable or which would prevent
such Lender from duly completing and delivering any such form with respect to it
and such Lender so advises the Borrower and the Administrative Agent. Each
Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Administrative Agent executed originals of Internal Revenue Service Form
W-9 or such other documentation or information prescribed by applicable laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
     (f) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.14(e) (other than if
the Borrower has failed to timely request with reasonable notice any appropriate
renewal, successor or other form or if any such form otherwise is not required
under subsection (e)), such Lender shall not be entitled to indemnification
under Section 2.14(a) or (c) with respect to Indemnifiable Taxes imposed by
reason of such failure; provided, however, that should a Lender become subject
to Indemnifiable Taxes or United States withholding Taxes because of its failure
to deliver a form required hereunder, the Borrower shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such
Indemnifiable Taxes or United States withholding Taxes.

37



--------------------------------------------------------------------------------



 



     (g) If a condition or an event occurs which would, or would upon the
passage of time or giving notice, result in the payment of any additional
amounts pursuant to this Section 2.14, each Lender agrees to use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to change the jurisdiction of its Applicable Lending Office if the
making of such a change would avoid the need for, or reduce the amount of, any
such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
     (h) If the Administrative Agent or any Lender, in its sole opinion,
determines that it has finally and irrevocably received or been granted a refund
in respect of any Indemnifiable Taxes or Other Taxes as to which indemnification
has been paid by the Borrower pursuant to Section 2.14(a) or (c), it shall
promptly remit such refund to the Borrower, net of all out-of-pocket expenses of
the Administrative Agent or such Lender; provided, however, that the Borrower
upon the request of the Administrative Agent or such Lender, agrees promptly to
return such refund to such party in the event such party is required to repay
such refund to the relevant taxing authority. The Administrative Agent or such
Lender shall provide the Borrower with a copy of any notice or assessment from
the relevant taxing authority (deleting any confidential information contained
therein) requiring the repayment of such refund. Nothing contained herein shall
impose an obligation on the Administrative Agent or any Lender to apply for any
refund or to disclose to any party any information regarding their proprietary
information regarding tax affairs and computations. If the Borrower determines
in good faith that a reasonable basis exists for contesting any Taxes for which
indemnification has been demanded hereunder, the relevant Lender or the
Administrative Agent, as applicable, to the extent permitted by law, rule or
regulation, shall reasonably cooperate with the Borrower in challenging such
Taxes at the Borrower’s expense if so requested by the Borrower in writing.
     (i) If a Lender changes its Applicable Lending Office (other than pursuant
to subsection (g) above or Section 2.11 or 2.12) and the effect of such change,
as of the date of such change, would be to cause the Borrower to become
obligated to pay any additional amounts under this Section 2.14, the Borrower
shall not be obligated to pay such additional amount.
     (j) A certificate of a Lender setting forth such amount or amounts as shall
be necessary to compensate such Lender specified in Section 2.14(a), (b), or (c)
above, as the case may be, and identifying with reasonable specificity the basis
for calculation of such amount or amounts, shall be delivered to the Borrower
and the Administrative Agent and shall be conclusive absent manifest error.
     (k) The obligations of a Lender under this Section 2.14 shall survive the
termination of this Agreement and the payment of the Advances and all amounts
payable hereunder.
     Section 2.15 Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than
pursuant to Section 2.11, 2.14 or 8.04(c)) in excess of its ratable share of
payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders such participations in the
Advances owing to them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess

38



--------------------------------------------------------------------------------



 



payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all of its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. Notwithstanding
the foregoing, the provisions of this Section shall not be construed to apply to
(x) any payment that is in excess of such Lender’s ratable share made by or on
behalf of the Borrower pursuant to and in accordance with the express terms of
this Agreement (including those provisions providing for the application of
funds when a Defaulting Lender or an Impacted Lender exists) or (y) the
application of Cash Collateral or other credit support (and proceeds thereof) in
respect of obligations relating to Swing Line Loans (including related Lender
participation obligations) provided for in Section 2.03, or 2.17.
     Section 2.16 Use of Proceeds. The proceeds of the Advances shall be
available (and the Borrower agrees that it shall use such proceeds) solely
(i) for working capital, capital expenditures, and for other lawful purposes
(including, without limitation, to provide liquidity support for commercial
paper issued by the Borrower, acquisition financing and repurchases of equity,
Existing Debt or other Debt of the Parent and its Subsidiaries to the extent not
prohibited by this Agreement), and (ii) to repay in full all amounts outstanding
under the Existing Credit Agreement.
     Section 2.17 Cash Collateral and Other Credit Support.
     (a) Certain Credit Support Events. Pursuant to Section 2.03(g), the Swing
Line Lender may in its discretion require the Borrower or a Defaulting Lender to
Cash Collateralize or provide other credit support for certain obligations owing
to the Swing Line Lender by a Defaulting Lender in respect of the Swing Line
Lender’s Fronting Exposure. The Borrower, and to the extent provided by any
Defaulting Lender, such Lender, agree that to the extent any Cash Collateral is
being provided to the Swing Line Lender pursuant to Section 2.03(g), the
Borrower or such Lender, as applicable, will at such time grant to the
Administrative Agent, for the benefit of the Swing Line Lender, a security
interest in all such Cash Collateral pursuant to a Cash Collateral account
control agreement to be mutually agreed and entered into between the Borrower,
or the Defaulting Lender, as the case may be, and the Administrative Agent. Cash
Collateral shall be maintained in blocked, non-interest bearing deposit accounts
with the Administrative Agent. For the avoidance of doubt, to the extent that
any other Person may have a claim, by virtue of an intercreditor arrangement,
tag-along right or any other term in any other document or instrument, to share
in any Cash Collateral or other credit support provided pursuant to
Section 2.03(g) of this Agreement, the Swing Line Lender may take such
provisions into account in determining whether Cash Collateral or other credit
support is satisfactory.

39



--------------------------------------------------------------------------------



 



     (b) Application. Notwithstanding anything to the contrary contained in this
Agreement, (i) Cash Collateral or other credit support (and proceeds thereof)
provided by any Defaulting Lender pursuant to Sections 2.03(g) to support the
obligations of such Lender in respect of Swing Line Loans shall be held and
applied to fund (x) such Lender’s funding of participations in Swing Line Loans,
or such Lender’s Pro Rata Share of Base Rate Advances used to repay Swing Line
Loans with respect to which such collateral or other credit support was
provided, as applicable, and (y) any interest accrued for the benefit of the
Swing Line Lender pursuant to Section 2.03(c)(iii) allocable to such Lender, and
(ii) Cash Collateral and other credit support (and proceeds thereof) otherwise
provided by or on behalf of the Borrower under Section 2.03(g) shall be held and
applied, first, to the satisfaction of the specific Swing Line Loans or
obligations to fund participations therein of the applicable Defaulting Lender
for which the Cash Collateral or other credit support was so provided and,
second, if remedies under Section 6.01 shall have been exercised, to the
application of such collateral or other credit support (or proceeds thereof) to
any other Obligations in accordance with Section 6.02.
     (c) Release. Cash Collateral and other credit support provided under
Section 2.03(g) in connection with any Lender’s status as a Defaulting Lender
shall be released (except as the Swing Line Lender and the Person providing such
collateral or other credit support may agree otherwise (as applicable)) promptly
following the earlier to occur of (A) the termination of such Lender’s status as
a Defaulting Lender, (B) the replacement of such Defaulting Lender in accordance
with the terms of this Agreement, or (C) following the Swing Line Lender’s good
faith determination that there remain outstanding no Swing Line Loans as to
which it has actual or potential Fronting Exposure in relation to such Lender as
to which it desires to maintain Cash Collateral or other credit support.
     (d) Claims against Defaulting Lenders. No action taken, permitted to be
taken or omitted to be taken by the Borrower, the Administrative Agent, the
Swing Line Lender or any Lender under this Section 2.17 or any of the other
terms or provisions of this Agreement shall constitute or be deemed to be a
waiver or release of any claim the Borrower, the Administrative Agent, the Swing
Line Lender or any other Lender may have against a Defaulting Lender for its
failure to comply with any of the terms or provisions of this Agreement.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
     Section 3.01 Conditions Precedent to Effectiveness. This Agreement shall
become effective on the date (the “Effective Date”) that the following
conditions precedent have been satisfied:
     (a) The Borrower shall have paid all fees and expenses of the
Administrative Agent and the Lenders payable hereunder and accrued as of the
Effective Date (including the accrued fees and expenses of counsel to the
Administrative Agent).

40



--------------------------------------------------------------------------------



 



     (b) On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of the Borrower, dated the
Effective Date, stating that:
     (i) The representations and warranties contained in Section 4.01 are
correct in all material respects on and as of the Effective Date, and
     (ii) No event has occurred and is continuing that constitutes a Default.
     (c) The Administrative Agent shall have received on or before the Effective
Date the following, each dated such day, in form and substance satisfactory to
the Administrative Agent and (except for the Notes) in sufficient copies for
each Lender:
     (i) Executed counterparts of this Agreement from all parties hereto.
     (ii) If requested by a Lender, a Note payable to the order of such Lender,
in a principal amount equal to each such Lender’s Commitment.
     (iii) Certified copies of the resolutions of the Board of Directors (or
committee thereof) of the Borrower and each other Loan Party approving this
Agreement, the Notes and each Guaranty to which it is or is to be a party, and
of all documents evidencing other necessary corporate action and governmental
and other third party approvals and consents, if any, with respect to this
Agreement, the Notes and each Guaranty.
     (iv) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign the Loan Documents to which it is a party and the other
documents to be delivered hereunder.
     (v) A Subsidiary Guaranty executed by each Subsidiary Guarantor, and the
Parent Guaranty duly executed by the Parent and IHCL.
     (vi) An opinion of Alston & Bird LLP, counsel for the Borrower and certain
other Loan Parties, in substantially the form of Exhibit F attached hereto.
     (vii) An opinion of Linklaters, English counsel for IHCL, in substantially
the form of Exhibit G attached hereto and to such other matters as any Lender
through the Administrative Agent may reasonably request.
     (viii) An opinion of APPLEBY, Bermuda counsel for the Parent, in
substantially the form of Exhibit H attached hereto and to such other matters as
any Lender through the Administrative Agent may reasonably request.
     (ix) An acceptance of the appointment of the Process Agent (as such term is
defined in Section 8.12) for each of the Parent and IHCL.
     (x) A certificate signed by the chief financial officer of the Borrower
certifying the current Debt Ratings.

41



--------------------------------------------------------------------------------



 



     (d) All amounts outstanding, if any, under the Existing Credit Agreement
shall have been paid, and the Existing Credit Agreement shall have been
terminated (including termination of all commitments thereunder) in writing
satisfactory to the Administrative Agent.
     (e) The Administrative Agent shall have received (i) the Consolidated
financial statements of the Parent and its Subsidiaries for the fiscal quarter
ended March 31, 2009 and (ii) the financial projections of the Parent and its
Subsidiaries on a Consolidated basis for the fiscal years ended 2009, 2010 and
2011, in each case, in form and substance reasonably satisfactory to the
Administrative Agent.
     Section 3.02 Conditions Precedent to Each Borrowing and Each Increase Date.
The obligation of each Lender to make an Advance on the occasion of each
Borrowing and each increase of Commitments pursuant to Section 2.05(b) shall be
subject to the conditions precedent that the Effective Date shall have occurred
and on the date of such Borrowing or such Increase Date the following statements
shall be true (and each of the giving of the applicable Notice of Borrowing and
request for Commitment increase and the acceptance by the Borrower of the
proceeds of such Borrowing shall constitute a representation and warranty by the
Borrower that on the date of such Borrowing or such Increase Date such
statements are true):
     (a) the representations and warranties contained in Section 4.01
(excluding, in the case of Borrowings, clauses (g) and (i)(i) of Section 4.01)
are correct in all material respects on and as of the date of such date, before
and after giving effect to such Borrowing or such Increase Date and to the
application of the proceeds therefrom, as though made on and as of such date
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been correct in all material respects on and as of such earlier date (other than
in the case of the representations and warranties made in Section 4.01(d), which
shall be correct in all material respects on and as of such date of Borrowing or
such Increase Date as though made on and as of such date, without regard to any
earlier date referenced therein); and
     (b) no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, or such Increase
Date that constitutes a Default.
     Section 3.03 Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that the
Borrower, by notice to the Lenders, designates as the proposed Effective Date,
specifying its objection thereto. The Administrative Agent shall promptly notify
the Lenders and the Borrower of the occurrence of the Effective Date.

42



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Section 4.01 Representations and Warranties of the Parent and the Borrower.
Each of the Parent and the Borrower represents and warrants as follows:
     (a) Each Loan Party (i) is duly organized or formed, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
organization, (ii) is duly qualified and in good standing in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed is not reasonably likely to have a Material Adverse
Effect and (iii) has all requisite power and authority (including, without
limitation, all governmental licenses, permits and other approvals) to own or
lease and operate its properties and to carry on its business as now conducted
and as proposed to be conducted except where failure to possess such power or
authority is not reasonably likely to have a Material Adverse Effect.
     (b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of
all Subsidiaries of each Loan Party as of the Effective Date, showing as of such
date (as to each such Subsidiary) the jurisdiction of its incorporation or
organization and identifying, as of the Effective Date, each Subsidiary that is
a Material Subsidiary. All of the outstanding capital stock of all such
Subsidiaries owned by a Loan Party or a Subsidiary of a Loan Party has been
validly issued, is fully paid and non-assessable and, other than directors’
qualifying shares, is owned by such Loan Party or one or more of its
Subsidiaries free and clear of all Liens (other than Permitted Liens). Each such
Subsidiary (i) is duly organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, (ii) is duly qualified and in good standing in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed is not reasonably likely to have a Material Adverse
Effect and (iii) has all requisite power and authority (including, without
limitation, all governmental licenses, permits and other approvals) to own or
lease and operate its properties and to carry on its business as now conducted
and as proposed to be conducted except where failure to possess such power or
authority is not reasonably likely to have a Material Adverse Effect.
     (c) The execution, delivery and performance by each Loan Party of this
Agreement, the Notes and each other Loan Document to which it is or is to be a
party, and the incurrence of the obligations provided for herein and therein,
are within such Loan Party’s corporate powers, have been duly authorized by all
necessary corporate action, and do not (i) contravene such Loan Party’s charter
or bylaws, (ii) violate any law (including, without limitation, the Exchange
Act), rule, regulation (including, without limitation, Regulations T, U and X of
the Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination or award, (iii) conflict with or result in the
breach of, or constitute a default under, any contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument binding on or
affecting any Loan Party, any of its Subsidiaries or any of their properties or
(iv) except as otherwise provided for under this Agreement, result in or require
the creation or imposition of any Lien upon or with respect to any of the
properties of any Loan Party or any of its Subsidiaries. No Loan Party or any of
its Subsidiaries is in violation of any such law, rule,

43



--------------------------------------------------------------------------------



 



regulation, order, writ, judgment, injunction, decree, determination or award or
in breach of any such contract, loan agreement, indenture, mortgage, deed of
trust, lease or other instrument, the violation or breach of which is reasonably
likely to have a Material Adverse Effect.
     (d) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for (i) the due execution, delivery, or performance by any
Loan Party of this Agreement, the Notes or any other Loan Document to which it
is or is to be a party, or (ii) the exercise by the Administrative Agent or any
Lender of its rights under the Loan Documents as of Effective Date, except for
the authorizations, approvals, actions, notices and filings listed on
Schedule 4.01(d), all of which have been duly obtained, taken, given or made and
are in full force and effect.
     (e) This Agreement has been, and each of the Notes and each other Loan
Document when delivered hereunder will have been, duly executed and delivered by
each Loan Party party thereto. This Agreement is, and each of the Notes and each
other Loan Document when delivered hereunder will be, the legal, valid and
binding obligation of each Loan Party party thereto, enforceable against such
Loan Party in accordance with its terms except as the same may be limited by
bankruptcy, insolvency and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations contained herein or therein and as may be limited by
equitable principles generally.
     (f) The Consolidated and consolidating balance sheets of the Parent and its
Subsidiaries as at December 31, 2008, and the related Consolidated and
consolidating statements of income and Consolidated statement of cash flows of
the Parent and its Subsidiaries for the fiscal year then ended, and the
Consolidated and consolidating balance sheets of the Parent and its Subsidiaries
as at March 31, 2009, and the related Consolidated and consolidating statements
of income and Consolidated statement of cash flows of the Parent and its
Subsidiaries for the three months then ended, duly certified by the chief
financial officer of the Parent, copies of which have been furnished to each
Lender in accordance with Section 5.01(j) of the Existing Credit Agreement,
fairly present, subject, in the case of said balance sheets as at March 31,
2009, and said statements of income and cash flows for the three months then
ended, to year-end audit adjustments, the Consolidated and consolidating
financial condition of the Parent and its Subsidiaries as at such dates and the
Consolidated and consolidating results of the operations of the Parent and its
Subsidiaries for the periods ended on such dates, all in accordance with GAAP
applied on a consistent basis.
     (g) Since December 31, 2008, there has been no Material Adverse Change.
     (h) No written information, exhibit or report furnished by any Loan Party
to any Agent or any Lender in connection with the negotiation of the Loan
Documents or pursuant to the terms of the Loan Documents contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements made therein not misleading in light of the circumstances under
which they were made.
     (i) There is no action, suit, investigation, litigation or proceeding
affecting any Loan Party or, to the knowledge of the Loan Parties, after
commercially reasonable diligence, any of its Subsidiaries pending or, to the
knowledge of the Loan Parties, after commercially reasonable

44



--------------------------------------------------------------------------------



 



diligence, threatened before any court, governmental agency or arbitrator that
(i) would be reasonably likely to have a Material Adverse Effect as of the
Effective Date (other than the matters described on Schedule 4.01(i) hereto (the
“Disclosed Litigation”)) and there has been no change or other development in
the Disclosed Litigation which is reasonably likely to result in a Material
Adverse Change, or (ii) purports to affect the legality, validity or
enforceability of this Agreement, any Note or any other Loan Document or the
consummation of the transactions contemplated hereby.
     (j) Following application of the proceeds of each Advance, not more than
25 percent of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a Consolidated basis) subject to the provisions
of Section 5.02(a) or 5.02(d) or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Debt and within the scope of Section 6.01(e) will be
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System). Neither the making of any Advance nor
the use of proceeds thereof will violate or be inconsistent with the provisions
of Regulations T, U or X of the Board of Governors of the Federal Reserve
System.
     (k) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan that has resulted in or is reasonably expected to result in
a Material Adverse Effect.
     (l) No Plan is “at risk” as defined in Section 430(i)(4) of the Internal
Revenue Code.
     (m) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur (i) any liability under Section 4064 or 4069 of
ERISA or (ii) any Withdrawal Liability to any Multiemployer Plan that in either
event has resulted or would be reasonably likely to result in a Material Adverse
Effect.
     (n) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and, to the best knowledge of any Loan Party or any ERISA Affiliate, no such
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated, within the meaning of Title IV of ERISA.
     (o) Each Loan Party and each of its Subsidiaries and Affiliates has filed,
has caused to be filed or has been included in all tax returns (Federal, state,
local and foreign) required to be filed and has paid all taxes shown thereon to
be due, together with applicable interest and penalties, except (i) where
failure to file such tax returns or pay such taxes would not reasonably be
expected to have a Material Adverse Effect or (ii) for such taxes that are being
contested in good faith by appropriate proceedings for which adequate reserves
have been provided in accordance with GAAP.
     (p) Neither any Loan Party nor any of its Subsidiaries is an “investment
company”, or a company “controlled by” an “investment company”, as such terms
are defined in the Investment Company Act of 1940, as amended. Neither the
making of any Advances nor the application of the proceeds or repayment thereof
by the Borrower, nor the consummation of the

45



--------------------------------------------------------------------------------



 



other transactions contemplated hereby, will violate any provision of such Act
or any rule, regulation or order of the Securities and Exchange Commission
thereunder.
     (q) Each Subsidiary of the Parent engaged in advisory or management
activities, if any, is duly registered as an investment adviser as and to the
extent required under the Investment Advisers Act of 1940, as amended, and the
rules and regulations promulgated thereunder. Each Subsidiary of the Parent
engaged in the broker-dealer business, if any, is duly registered as a
broker-dealer as and to the extent required under the Exchange Act, as amended,
and the rules and regulations promulgated thereunder and, as and to the extent
required is a member in good standing of the National Association of Securities
Dealers, Inc.
     (r) As of the Effective Date, neither the Parent nor any of its
Subsidiaries is in default and no waiver of default is in effect with respect to
the payment of any principal or interest of any Existing Debt for borrowed
money.
     (s) The obligations of each Loan Party under the Loan Documents to which it
is a party constitute direct, unconditional and general obligations of such Loan
Party that rank and will rank at least pari passu in priority of payment and in
all other respects with all other Debt of such Loan Party.
     (t) Each Loan Party is, individually and together with its Subsidiaries,
Solvent.
     (u) Set forth on Schedule 4.01(u) hereto is a complete and accurate list of
all Existing Debt showing as of the Effective Date the principal amount
outstanding thereunder.
     (v) The Parent and each of its Significant Subsidiaries owns or has fully
sufficient right to use, free from all material restrictions (other than
Permitted Liens and Liens permitted under Section 5.02(a)), all real and
personal (including, without limitation, intellectual) properties that are
necessary for the operation of their respective businesses as currently
conducted.
     (w) As of the Effective Date, except under documents governing any Existing
Debt, and except as may be provided by applicable laws, rules or regulations
(including those restrictions imposed by governmental authorities), no
Subsidiary of the Parent (other than any Special Purpose Subsidiary) is party to
any agreement prohibiting, conditioning or limiting the payment of dividends or
other distributions to the Parent or any of its Subsidiaries or the repayment of
Debt owed to the Parent by any Subsidiary of the Parent.
     (x) The Parent and each Subsidiary is in compliance with all Environmental
Laws, except where the failure to be in compliance could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
     (y) The properties of the Parent and each of its Significant Subsidiaries
are insured with responsible and reputable insurance companies or associations
in such amounts and covering such risks as is usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which the Parent or such Significant Subsidiary operates.

46



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS OF THE BORROWER
     Section 5.01 Affirmative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, each of the Parent and
the Borrower will:
     (a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, in all material respects, with all applicable laws, rules,
regulations and orders, such compliance to include (to the extent applicable),
without limitation, compliance with the Investment Advisers Act of 1940, as
amended, ERISA and Environmental Laws, except where the failure to do so would
not, and would not be reasonably expected to, have a Material Adverse Effect.
     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, all
taxes, assessments, claims and governmental charges or levies imposed upon it or
upon its property, except to the extent that any failure to do so would not, and
would not be reasonably expected to, have a Material Adverse Effect; provided,
however, that neither the Parent nor any of its Subsidiaries shall be required
to pay or discharge any such tax, assessment, claim or charge that is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained.
     (c) Maintenance of Insurance. Maintain, and cause each of its Significant
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Parent or such Significant Subsidiary
operates.
     (d) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its existence, legal
structure, legal name, rights (charter and statutory), permits, licenses,
approvals, registrations, privileges and franchises; provided, however, the
Parent and its Subsidiaries may consummate any merger or consolidation permitted
under Section 5.02(c); and provided further that (i) no Subsidiary of the Parent
other than a Loan Party shall be required to maintain its existence and
(ii) neither the Parent nor any of its Subsidiaries shall be required to
preserve or maintain any legal structure, right, permit, license, approval,
registration, privilege or franchise, unless, in any such case with respect to
(i) or (ii) above, the failure to do so would, or would be reasonably expected
to, (A) have a Material Adverse Effect or (B) release any Loan Party from its
obligations under any Loan Document.
     (e) Visitation Rights. At any reasonable time and from time to time, permit
the Administrative Agent or any of the Lenders or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Parent and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Parent
and any of its Subsidiaries with any of their officers or directors and with
their independent certified public accountants, all of which shall be at the
expense of the Borrower upon and during the continuance of an Event of Default.

47



--------------------------------------------------------------------------------



 



     (f) Keeping of Books. Keep, and cause each of its Significant Subsidiaries
to keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Parent and each such Significant Subsidiary in accordance with GAAP applicable
to such Person in effect from time to time.
     (g) Maintenance of Properties, Etc. Take all reasonable action to maintain
and preserve, and cause each of its Subsidiaries to take all reasonable action
to maintain and preserve, all of its properties that are necessary in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to so maintain and preserve such
properties would not, and would not be reasonably expected to, have a Material
Adverse Effect.
     (h) New Material Subsidiaries. Promptly and in any event within 30 days
following the request of the Required Lenders made after either (i) the
organization or acquisition of any new Material Subsidiary or (ii) the delivery
of audited annual financial statements pursuant to Section 5.01(j) that indicate
that a Subsidiary of the Parent that is not at such time a Guarantor is a
Material Subsidiary, cause such Material Subsidiary to execute and deliver a
joinder agreement to the Subsidiary Guaranty in form and substance reasonably
satisfactory to the Administrative Agent, together with such documents as the
Required Lenders may request evidencing corporate action taken to authorize such
execution and delivery and the incumbency and signatures of officers of such
Material Subsidiary, provided that a Material Subsidiary shall not be required
to become a Guarantor if (A) a guaranty by such Material Subsidiary would result
in materially adverse tax consequences to the Parent and its Subsidiaries or
shareholders of the Parent or (B) a guaranty by such Material Subsidiary is
prohibited or limited by regulatory requirements or applicable law.
     (i) Use of Proceeds. Use the proceeds of the Advances solely as provided in
Section 2.16 and otherwise in accordance with the terms hereof.
     (j) Reporting Requirements. Furnish to the Administrative Agent and the
Lenders:
     (i) as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Parent, a copy of
the Form 10-Q filed with the Securities and Exchange Commission for such quarter
for the Parent and its Subsidiaries, containing a Consolidated and, consistent
with past practice, consolidating balance sheets of the Parent and its
Subsidiaries as of the end of such quarter and Consolidated and, consistent with
past practice, consolidating statements of income and Consolidated cash flows of
the Parent and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer of the
Parent as having been prepared in accordance with GAAP and a Compliance
Certificate of the chief financial officer of the Parent as to compliance with
the terms of this Agreement and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Sections 5.03(a) and (b);
     (ii) as soon as available and in any event within 90 days after the end of
each fiscal year of the Parent, a copy of the Form 10-K filed with the
Securities and Exchange

48



--------------------------------------------------------------------------------



 



Commission for such year for the Parent and its Subsidiaries, containing a
Consolidated balance sheet of the Parent and its Subsidiaries and, consistent
with past practice, consolidating balance sheets of the Parent and its
Subsidiaries as of the end of such fiscal year and a Consolidated and,
consistent with past practice, a consolidating statement of income and
Consolidated cash flows of the Parent and its Subsidiaries for such fiscal year,
in each case accompanied by (i) a report and opinion as to such Consolidated
financial statements by Ernst & Young LLP or other independent public
accountants approved by the audit committee of the Parent’s board of directors
and, if other than Deloitte & Touche LLP, KPMG LLP, or PricewaterhouseCoopers
LLP, reasonably acceptable to the Required Lenders (the “Auditor”), which report
and opinion shall be prepared in accordance with applicable audit standards, and
which report and opinion shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and (ii) a Compliance Certificate of the chief financial officer of
the Parent as to compliance with the terms of this Agreement and setting forth
in reasonable detail the calculations necessary to demonstrate compliance with
Sections 5.03(a) and (b);
     (iii) as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer of the Parent setting forth details of such
Default and the action that the Parent has taken and proposes to take with
respect thereto;
     (iv) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Parent or any of its Subsidiaries of the type described in Section 4.01(i);
     (v) (A) promptly and in any event within 20 days after any Loan Party or
any ERISA Affiliate knows or has reason to know that (1) any ERISA Event has
occurred which could result in a material liability of any Loan Party or any
ERISA Affiliate, or (2) any Loan Party or any ERISA Affiliate has incurred or is
reasonably expected to incur a material liability under Section 4064 or 4069 of
ERISA, a statement of the chief financial officer of the Borrower describing
such ERISA Event and the circumstances giving rise to, and the amount of such
liability and the action, if any, that such Loan Party or such ERISA Affiliate
has taken and proposes to take with respect thereto and (B) within two Business
Days of the date any records, documents or other information must be furnished
to the PBGC with respect to any Plan pursuant to Section 4010 of ERISA, a copy
of such records, documents and information;
     (vi) promptly and in any event within two Business Days after receipt
thereof by any Loan Party or any ERISA Affiliate, copies of each notice from the
PBGC stating its intention to terminate any Plan or to have a trustee appointed
to administer any Plan;
     (vii) promptly upon request from the Administrative Agent or any Lender,
copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) required to be filed with respect to each Plan whose funded
current liability percentage (as defined in Section 302(d)(8) of ERISA) is less
than 100%;

49



--------------------------------------------------------------------------------



 



     (viii) promptly and in any event within 20 days after receipt thereof by
any Loan Party or any ERISA Affiliate from the sponsor of a Multiemployer Plan,
copies of each notice concerning (A) the imposition on any Loan Party or any
ERISA Affiliate of Withdrawal Liability in a material amount by any such
Multiemployer Plan, (B) the reorganization or termination, within the meaning of
Title IV of ERISA, of any such Multiemployer Plan or (C) the amount of liability
incurred, or that may be incurred, by any Loan Party or any ERISA Affiliate in
connection with any event described in clause (A) or (B);
     (ix) promptly and in any event within five Business Days after the
organization or acquisition of any Material Subsidiary, notice of such event;
     (x) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
     (xi) within ten (10) days after the end of each calendar month, a
Compliance Certificate showing compliance with the financial covenant set forth
in Section 5.03(c) and attaching such detail on the Consolidated Long Term
Assets Under Management and on the money market assets under management for the
Parent and its Subsidiaries on a Consolidated basis as of such month end as the
Administrative Agent may reasonably request, including, without limitation,
detail on inflows and outflows, market gains and losses and the impact of
acquisitions, dispositions and foreign currency fluctuations;
     (xii) promptly, of any announcement by Moody’s or S&P of any change in a
Debt Rating or outlook; and
     (xiii) such other information respecting the Parent or any of its
Subsidiaries as the Administrative Agent or any Lender acting through the
Administrative Agent may from time to time reasonably request.
     Documents required to be delivered pursuant to Section 5.01(j)(i) or (ii)
may be delivered electronically by e-mailing such information to an e-mail
address of the Administrative Agent as specified to the Borrower by the
Administrative Agent from time to time. The Administrative Agent shall promptly
post such documents on the Borrower’s behalf onto the Platform. Such information
shall be deemed to have been delivered to the Lenders on the date such documents
are posted to the Platform. In addition, such documents may be delivered by
posting the documents on the Parent’s website on the Internet, and if so
delivered, shall be deemed to have been delivered on the date on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 8.02; provided that
the Parent shall notify the Administrative Agent (by facsimile or electronic
mail) of the posting of any such documents and, if requested by the
Administrative Agent, provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the

50



--------------------------------------------------------------------------------



 



Borrower shall be required to provide copies of the Compliance Certificate
required by Section 5.01(j)(i), (ii) and (xi) to the Administrative Agent by
facsimile or electronic mail. Except for such Compliance Certificate, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Parent with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
     The Parent and the Borrower hereby acknowledge that (a) the Administrative
Agent and/or the Arrangers will make available to the Lenders information
provided by or on behalf of the Parent and/or the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). Each of the Parent and the Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC”, the Parent and the
Borrower shall be deemed to have authorized the Administrative Agent, each
Arranger and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Parent and the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 8.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent and each Arranger shall be entitled to treat the Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”
     Section 5.02 Negative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, neither the Parent nor the
Borrower will at any time:
     (a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any accounts or other right to receive
income, excluding, however, from the operation of the foregoing restrictions the
following:
     (i) Permitted Liens;
     (ii) Liens granted pursuant to Sections 2.03(g) and 2.17;
     (iii) Liens on deposit accounts of the Parent and its Subsidiaries in
respect of their cash pooling operations;

51



--------------------------------------------------------------------------------



 



     (iv) purchase money Liens upon or in real property or equipment acquired or
held by the Parent or any of its Subsidiaries in the ordinary course of business
to secure the purchase price of such property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition of any such
property or equipment, or Liens existing on any such property or equipment at
the time of acquisition (other than any such Liens created in contemplation of
such acquisition that were not incurred to finance the acquisition of such
property); provided, however, that no such Lien shall extend to or cover any
properties of any character other than the property or equipment being acquired,
and no such extension, renewal or replacement shall extend to or cover any
property not theretofore subject to the Lien being extended, renewed or
replaced; and provided further that the aggregate principal amount of the Debt
secured by Liens permitted by this clause (iv) and clause (v) below shall not
exceed $100,000,000 at any time outstanding;
     (v) Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Parent or any Subsidiary of the Parent or
becomes a Subsidiary of the Parent; provided that such Liens were not created in
contemplation of such merger, consolidation or investment and do not extend to
any assets other than those of the Person merged into or consolidated with the
Parent or such Subsidiary or acquired by the Parent or such Subsidiary;
provided, further, that the aggregate principal amount of the Debt secured by
Liens permitted by this clause (v) and clause (iv) above shall not exceed
$100,000,000 at any time outstanding;
     (vi) Liens arising pursuant to one or more securitization programs
permitted pursuant to Section 5.02(d)(ii);
     (vii) the replacement, extension or renewal of any Lien permitted by
clauses (iv) and (v) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or addition of any direct or contingent obligor) of the Debt secured thereby;
     (viii) Liens existing as of the Effective Date as described on Schedule
5.02(a);
     (ix) Liens which are floating charges under English law in the form of an
“industry standard” granted by Invesco Perpetual Life Limited (“IPLL”) on its
revolving business assets (without attaching to any particular asset until the
floating charge crystallises on insolvency events which will result in steps
being taken to make payment of a dividend to creditors or where the reinsurance
creditor reasonably considers this may happen) to reinsurance creditors to
support the obligations of IPLL thereto under reinsurance contracts and limited
in the amount secured to the amount which would have been recoverable had the
secured amount been an unsecured debt owed to a direct policy holder of IPLL;
     (x) Liens to secure Subsidiary Non-Recourse Debt, provided that no such
Lien shall extend to or cover any properties or assets other than the property
or assets being acquired with such Subsidiary Non-Recourse Debt and proceeds
thereof; and

52



--------------------------------------------------------------------------------



 



     (xi) Liens on assets sold and leased back pursuant to sale and leaseback
transactions permitted by Section 5.02(d)(vii).
     (b) Loans. Make or hold, or permit any of its Subsidiaries to make or hold,
loans or advances to any Person other than (i) loans or advances between or
among the Parent and any of its Subsidiaries, (ii) loans or advances to
Affiliates of the Parent or employees of the Parent or any Subsidiaries of the
Parent in an aggregate principal amount at any one time outstanding not to
exceed $100,000,000 provided that all such loans or advances made to Affiliates
that are employees of the Parent or any Subsidiary shall not exceed $25,000,000
in an aggregate principal amount at any one time outstanding, and (iii) in
addition to loans or advances permitted by clauses (i) and (ii) above, loans or
advances to any Person in an aggregate principal amount at any one time
outstanding not to exceed $40,000,000.
     (c) Mergers, Etc. Merge into or consolidate with any Person or permit any
Person to merge into it, or permit any of its Subsidiaries to do so, except that
     (i) any of the Parent’s Subsidiaries, other than the Borrower, may merge
into the Parent;
     (ii) any of the Borrower’s Subsidiaries, the Parent or IHCL may merge into
the Borrower; provided that with respect to a merger by the Parent into the
Borrower, such merger does not result in a Material Adverse Effect.
     (iii) the Parent may merge into IHCL; provided, that, immediately prior to
or contemporaneous with any such merger, IHCL shall, so long as IHCL is the
ultimate parent company of the Borrower, become a party to this Agreement in the
place of the Parent pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent; provided further that such
merger does not result in a Material Adverse Effect.
     (iv) any Subsidiary of the Parent that is not a Restricted Subsidiary may
merge with any other Subsidiary of the Parent that is not a Restricted
Subsidiary;
     (v) any Subsidiary of a Subsidiary Guarantor may merge with any Subsidiary
Guarantor or a Subsidiary of a Subsidiary Guarantor;
     (vi) any Subsidiary Guarantor may merge with any other Subsidiary of the
Borrower; and
     (vii) mergers in connection with acquisitions of Investments to the extent
not prohibited pursuant to Section 5.02(e);
provided, however, that in each case, immediately after giving effect thereto,
no event shall occur and be continuing that constitutes a Default and, in the
case of any such merger to which the Borrower is a party, the Borrower is the
surviving corporation or, in the case of any merger to which a Guarantor, but
not the Borrower, is a party, the surviving corporation is a Guarantor and is
not (as a result of such merger) subject to any agreement described in Section
5.02(i)(iv).

53



--------------------------------------------------------------------------------



 



     (d) Sales, Etc. of Assets. Sell, lease (as lessor), transfer or otherwise
dispose of, or permit any of its Subsidiaries to sell, lease (as lessor),
transfer or otherwise dispose of, any assets, or grant any option or other right
to purchase, lease or otherwise acquire any assets, except:
     (i) in a transaction authorized by subsection (c) of this Section;
     (ii) the sale or other disposition to a third-party investor by the Parent
or any of its Subsidiaries of its rights to receive distribution fees and
contingent deferred sales charges pursuant to a securitization program;
     (iii) the Parent and its Subsidiaries may, during any fiscal year of the
Parent, sell, lease, transfer or otherwise dispose of assets (including equity
securities owned by such Persons) which generated up to, but not to exceed,
twenty percent (20%) of the Consolidated operating income of the Parent during
the immediately preceding fiscal year of the Parent;
     (iv) any Subsidiary of the Parent that is not a Restricted Subsidiary may
sell, lease, transfer or otherwise dispose of up to (and including) all or
substantially all of its assets to (a) the Parent, (b) the Borrower, (c) a
wholly-owned Subsidiary of the Parent or the Borrower that is not a Restricted
Subsidiary, or (d) a Guarantor;
     (v) any Subsidiary Guarantor or any Subsidiary of a Subsidiary Guarantor
may sell, lease, transfer or otherwise dispose of all or substantially all of
its assets to any other Subsidiary Guarantor or a Subsidiary of a Subsidiary
Guarantor;
     (vi) sales or other dispositions of obsolete equipment and furniture;
     (vii) sales of assets pursuant to sale and leaseback transactions; and
     (viii) the sale, transfer or other disposition of cash, cash equivalents
and securities in the ordinary course of business.
     (e) Investments. Make, or permit any of its Subsidiaries to make, any
Investment in any Person unless each of the following conditions are satisfied:
(i) at the time of making, and after giving effect to, such Investment, no Event
of Default shall have occurred and be continuing, and (ii) if and to the extent
such Investment relates to the purchase or acquisition of all of the capital
stock of, or all or substantially all of the assets of, such Person (A) such
Person shall be in substantially similar lines of business as the Parent and its
Subsidiaries or businesses reasonably related or complimentary thereto,
(B) after giving effect to such Investment, the Parent will, on a pro forma
basis, be in compliance with the financial covenants set forth in Section 5.03,
and (C) members of the board of directors of the Parent or investing Subsidiary
prior to such purchase or acquisition shall continue to constitute a majority of
such members of such board immediately following the effectiveness of such
purchase or acquisition.
     (f) Change in Nature of Business. Make, or permit any of its Significant
Subsidiaries to make, any material change in the nature of its business as
carried on at the date hereof.

54



--------------------------------------------------------------------------------



 



     (g) Charter Amendments. Amend, or permit any of its Significant
Subsidiaries to amend, its certificate of incorporation or bylaws in a manner
that has a Material Adverse Effect.
     (h) Accounting Changes. Make or permit, or permit any of its Significant
Subsidiaries to make or permit, any material change in accounting policies or
reporting practices, except (i) as required by Securities Laws, the Securities
Exchange Commission or GAAP applicable to the Parent or such Significant
Subsidiary, (ii) with respect to any Significant Subsidiary, to adopt GAAP, or
(iii) any change by a Significant Subsidiary to International Financial
Reporting Standards as may be required by applicable regulatory authorities.
     (i) Limitations on Certain Restrictions on Subsidiaries. Enter into or
suffer to exist, or permit any of its Subsidiaries (other than any Special
Purpose Subsidiary) to enter into or suffer to exist, any agreement prohibiting,
conditioning or limiting (i) the payment of dividends by any Subsidiary of the
Parent, (ii) the payment of Debt of a Subsidiary of the Parent to the Parent,
the Borrower or other Subsidiaries of the Parent, (iii) the ability of any
Subsidiary of the Parent to guaranty Debt of the Borrower, IHCL or the Parent,
or (iv) the creation or assumption of any Lien upon any of its material property
or material assets, other than in each such case, (A) under this Agreement and
the other Loan Documents in favor of the Administrative Agent and the Lenders
and (in the case of clause (iv) immediately above) any other agreement that
permits the granting of Liens in favor of the Administrative Agent or the
Lenders, (B) in connection with any Existing Debt (including any extensions or
refinancing of any such Existing Debt), (C) restrictions contained in documents
governing Debt of a Person that is acquired by, and not merged with or into, the
Parent or any Subsidiary of the Parent, (D) as required by any law or regulation
applicable to such Person or (E) with respect to clause (iv) above only, with
respect to purchase money liens, Capital Leases and operating leases, but only
as to the assets so purchased or leased.
     (j) Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture, or permit any of its Subsidiaries to do so, other
than any Subsidiary the sole assets of which consist of its interest in such
partnerships or joint ventures.
     (k) Transactions with Affiliates. Conduct, or permit any of its
Subsidiaries to conduct, transactions with any of their Affiliates except in the
ordinary course of business of and pursuant to the reasonable requirements of
the Parent’s, the Borrower’s or such Subsidiary’s business and upon fair and
reasonable terms that are no less favorable to the Parent, the Borrower or such
Subsidiary, as the case may be, than those which would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate; provided
that the foregoing restrictions shall not apply to
     (i) any transaction (A) between any Loan Parties, (B) between any
Subsidiary of the Parent that is not a Restricted Subsidiary and any other
Subsidiary of the Parent that is not a Restricted Subsidiary (C) between the
Borrower and any of its Subsidiaries, (D) between any Subsidiary Guarantor and
any of its Subsidiaries, (E) with any Special Purpose Subsidiary, and
(F) between the Parent or any of its Subsidiaries and their respective employees
to make loans to such employees for purposes of exercising stock options of such
employees and paying tax liabilities of such employees associated

55



--------------------------------------------------------------------------------



 



therewith, provided that the total of all such loans shall not exceed
$25,000,000 in an aggregate principal amount at any one time outstanding; and
     (ii) transactions between the Parent or any Subsidiary or other Investment
Company sponsored by the Parent or any Subsidiary or for which the Parent or any
Subsidiary provides advisory, administrative, supervisory, management,
consulting, underwriting or similar services, that are otherwise permissible
under the Investment Company Act of 1940, the Investment Advisers Act of 1940
and the applicable management contract.
     (l) Non-Guarantor Subsidiary Debt. Permit its Subsidiaries, other than the
Borrower and Subsidiaries that are Guarantors, collectively to incur Adjusted
Debt in excess of $100,000,000 in aggregate principal amount at any one time
outstanding; provided, however, that the foregoing restriction shall not apply
to any (i) Adjusted Debt of a Subsidiary (including any Person that will be or
become a Subsidiary) of the Parent that is incurred or assumed in connection
with a transaction that is permitted pursuant to Section 5.02(c) or
Section 5.02(e)(ii) or (ii) Subsidiary Non-Recourse Debt.
     (m) Restricted Payments. Declare or make, or permit any of its Subsidiaries
to declare or make, directly or indirectly, any Restricted Payment except:
     (i) The declaration or making of any Restricted Payment if, after giving
effect thereto, the Debt/EBITDA Ratio does not exceed (A) from the Effective
Date through December 31, 2009, 2.50 to 1.00 and (B) at all times thereafter,
2.25 to 1.00, provided that, so long as no Event of Default has occurred and is
continuing, IHCL may repurchase, prepay or defease all or any portion of its
senior notes due December 2009 without restriction of any kind;
     (ii) payments in respect of shareholder compensation plans;
     (iii) dividend payments or other distributions payable to the Parent or any
Subsidiary;
     (iv) purchases or repurchases of its Equity Interests in connection with
exiting employees, officers or directors or due to the death of any such Person;
     (v) ordinary quarterly dividends (and not special dividends) in such
amounts as may be authorized from time to time by the board of directors of the
Parent;
     (vi) scheduled payments of Debt and refinancings of Debt prior to the
original stated maturity thereof so long as such refinancings of Debt do not
have a shorter maturity than the original stated maturity of the Debt
refinanced; and
     (vii) other repurchases, prepayments or defeasances of Debt ranking in
priority pari passu with, and not contractually or structurally subordinated to,
the Debt incurred under this Agreement, provided that immediately after giving
thereto (A) no Event of Default shall have occurred and be continuing, (B) all
such repurchases, prepayments or defeasances pursuant to this clause (vii) shall
not exceed $50,000,000 in the aggregate

56



--------------------------------------------------------------------------------



 



during the term of this Agreement, and (C) the sum of (1) the amount of
unrestricted cash and cash equivalents (which in no event shall include cash or
cash equivalents used to satisfy regulatory requirements) of the Parent and its
Subsidiaries on a Consolidated Basis and (2) the difference between (x) the
Total Commitments and (y) the Outstanding Amount shall not be less than
$150,000,000.
For the avoidance of doubt, the Restricted Payments permitted by clauses
(ii) through (vii) shall not be subject to the Debt/EBITDA Ratio requirements
set forth in clause (i) above.
     Section 5.03 Financial Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Parent will:
     (a) Debt/EBITDA Ratio. Maintain at the end of each fiscal quarter of the
Parent a Debt/EBITDA Ratio not greater than the ratio set forth below opposite
such fiscal quarter:

              Maximum     Debt/EBITDA                 Fiscal Quarters Ending  
Ratio  
Effective Date through December 31, 2010
    3.25 to 1.00  
Each fiscal quarter ending thereafter
    3.00 to 1.00  

     (b) Coverage Ratio. Maintain at the end of each fiscal quarter of the
Parent a ratio of EBITDA (excluding for purpose of this calculation of EBITDA
only that portion of EBITDA attributable to the net income, expenses, losses,
charges and gains of each Special Purpose Subsidiary) for the four consecutive
fiscal quarters of the Parent ended on or immediately prior to the date of
determination to interest payable on, and amortization of debt discount in
respect of, Adjusted Debt (excluding from Adjusted Debt for purposes of this
Section 5.03(b) (i) Subsidiary Non-Recourse Debt and (ii) so long as the Parent
and its Subsidiaries own 100% of the Office Equipment Sale and Leaseback Bonds,
liabilities with respect to the Office Equipment Sale and Leaseback Lease, in
each case to the extent otherwise included in Adjusted Debt) for such period, of
not less than 4.00 to 1.00.
     (c) Minimum Consolidated Long Term Assets Under Management. Maintain as of
the end of each calendar month Consolidated Long Term Assets Under Management of
not less than $194,800,000,000 (the “Minimum CLTAUM”); provided that, so long as
no Event of Default has occurred and is continuing, the Minimum CLTAUM may be
adjusted one time prior to the Termination Date at the request of the Borrower
in connection with a disposition of assets permitted by Section 5.02(d), such
reset to take effect as of the month end first occurring after such asset
disposition, to an amount equal to (A) the greater of (i) 66.67% and (ii) the
percentage obtained by dividing the Minimum CLTAUM as of the Effective Date by
the actual Consolidated Long Term Assets Under Management immediately prior to
such asset disposition; multiplied by (B) the actual Consolidated Long Term
Assets Under Management immediately after giving effect to such asset
disposition (the “Adjusted Minimum CLTAUM”). Any such request (i) shall be in
writing delivered to the Administrative Agent not less than ten (10)

57



--------------------------------------------------------------------------------



 



Business Days prior to the calendar month end for which such Adjusted Minimum
CLTAUM shall become effective and (ii) shall set forth in detail reasonably
satisfactory to the Administrative Agent the calculation of the Adjusted Minimum
CLTAUM and contain such other information as the Administrative Agent may
reasonably request.
ARTICLE VI
EVENTS OF DEFAULT
     Section 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
     (a) The Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable; or the Borrower shall fail to pay any interest on
any Advance or make any other payment of fees or other amounts payable under
this Agreement or any Note within three Business Days after the same becomes due
and payable; or
     (b) Any representation or warranty made by the Parent, the Borrower or any
Loan Party under any Loan Document or by either of the Parent or the Borrower
(or any of its respective officers) in connection with any Loan Document shall
prove to have been incorrect in any material respect when made; or
     (c) (i) The Parent or the Borrower shall fail to perform or observe any
term, covenant or agreement contained in Section 5.01(d), (e) or (j), 5.02 or
5.03(a) or (b), (ii) the Parent shall fail to observe the covenant contained in
Section 5.03(c) and such failure shall continue for a period of fifteen
(15) days, or (iii) the Parent or the Borrower shall fail to perform or observe
any other term, covenant or agreement contained in this Agreement on its part to
be performed or observed if such failure shall remain unremedied for 30 days
after written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or
     (d) The Parent or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt that is outstanding in a principal or
notional amount of at least $50,000,000 (or the equivalent thereof in any other
currencies) in the aggregate (but excluding Debt outstanding hereunder) of the
Parent or such Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid or redeemed, purchased or defeased, or an
offer to prepay, redeem, purchase or defease such Debt shall be required to be
made, in each case prior to the stated maturity thereof; or
     (e) The Parent or any of its Significant Subsidiaries or any Guarantor
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts

58



--------------------------------------------------------------------------------



 



generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Parent or any of its
Significant Subsidiaries or any Guarantor seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 45 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Parent or any of its Significant Subsidiaries or any Guarantor shall take
any corporate action to authorize any of the actions set forth above in this
subsection (e); or
     (f) Any judgment or order for the payment of money in excess of $50,000,000
(or the equivalent thereof in any other currencies) shall be rendered against
the Parent or any of its Subsidiaries and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not be an Event of Default under this Section 6.01(f) if and for so
long as (i) the amount of such judgment or order in excess of $50,000,000 (or
the equivalent thereof in any other currencies) is covered by a valid and
binding policy of insurance between the defendant and the insurer covering
payment thereof and (ii) such insurer, which shall be rated at least “A” by A.M.
Best Company, has been notified of, and has not disputed the claim made for
payment of, the amount of such excess amount; or
     (g) Any non-monetary judgment or order shall be rendered against the Parent
or any of its Subsidiaries that could be reasonably expected to have a Material
Adverse Effect, and there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or
     (h) (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Exchange Act), directly or
indirectly, of Voting Stock of the Parent (or other securities convertible into
such Voting Stock) representing 33% or more of the combined voting power of all
Voting Stock of the Parent; or (ii) during the period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Parent cease to be composed of individuals (A) who were
members of that board or equivalent governing body on the first day of such
period, (B) whose election or nomination to that board or equivalent governing
body was approved (including approval solely for purposes of satisfying this
provision) by individuals referred to in clause (A) above constituting at the
time of such election or nomination at least a majority of that board or
equivalent governing body or (C) whose election or nomination to that board or
other equivalent governing body was approved (including approval solely for
purposes of satisfying this provision) by individuals referred to in clauses
(A) and (B) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body; or

59



--------------------------------------------------------------------------------



 



     (i) Any ERISA Event shall have occurred with respect to a Plan, or any Loan
Party or any ERISA Affiliate shall have incurred or be reasonably expected to
incur liability under Section 4064 or 4069 of ERISA, and the sum (determined as
of the date of occurrence of such ERISA Event) of the Insufficiency of such Plan
and the Insufficiency of any and all other Plans with respect to which an ERISA
Event shall have occurred and then exist (or the liability of the Loan Parties
and the ERISA Affiliates incurred or expected to be incurred with respect to
Section 4064 or 4069 of ERISA or related to such ERISA Event) exceeds
$25,000,000; or
     (j) Any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $25,000,000 or requires payments exceeding $5,000,000 per
annum; or
     (k) Any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $25,000,000;
     (l) Any governmental authority or regulatory body shall have enacted,
issued, promulgated, enforced or entered any law, rule, regulation, judgment,
decree, injunction or other order (whether temporary, preliminary or permanent)
which is in effect and which prohibits, enjoins or otherwise restricts the
Parent or any of its Subsidiaries in a manner that has a Material Adverse
Effect; or
     (m) Any material provision of either Guaranty shall for any reason cease to
be valid and binding on any applicable Guarantor or any Guarantor shall so state
in writing, but in either case, only if such event could reasonably be expected
to have a Material Adverse Effect;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Advances and the Notes, all interest thereon and all other amounts
payable under this Agreement and the Notes to be forthwith due and payable and
pursue all rights under any Guaranty, whereupon the Advances and the Notes, all
such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower; provided, however, that in
the event of an actual or deemed entry of an order for relief with respect to
the Parent or any Significant Subsidiary or any Guarantor under the Bankruptcy
Code of the United States, or any other liquidation, conservatorship,
bankruptcy, reorganization or other similar debtor relief laws of the United
States, the United Kingdom or Bermuda, (A) the obligation of

60



--------------------------------------------------------------------------------



 



each Lender to make Advances shall automatically be terminated and (B) the
Notes, all such interest and all such amounts shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower.
     Section 6.02 Application of Funds. After the exercise of remedies provided
for in Section 6.01 (or after the Notes have automatically become immediately
due and payable as set forth in Section 6.01), any amounts received on account
of the Notes, all interest thereon and all other amounts payable under this
Agreement (and with Advances, collectively referred to in this Section 6.02 as
the “Obligations”) shall, subject to the provisions of Sections 2.17 and 8.16,
be applied by the Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article II) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article II), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on any Swing Line Loans, payable only to the Swing Line
Lender;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal on any Swing Line Loans, payable only to the Swing Line Lender;
     Fifth, to payment of that portion of the Obligations constituting accrued
and unpaid interest on any of the Advances (other than Swing Line Loans),
payable to the Lenders, ratably among them in proportion to the respective
amounts described in this clause Fifth held by them;
     Sixth, to payment of that portion of the Obligations constituting unpaid
principal on any of the Advances (other than Swing Line Loans), ratably among
the Lenders in proportion to the respective amounts described in this clause
Sixth held by them;
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
ARTICLE VII
ADMINISTRATIVE AGENT
     Section 7.01 Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms

61



--------------------------------------------------------------------------------



 



hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and neither the Borrower, the Parent
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.
     Section 7.02 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Parent, the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
     Section 7.03 Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent, the Borrower or any of its
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 6.01 and 8.01) or (ii) in the absence of
its own gross negligence or willful misconduct, provided, such limitation of
liability of the Administrative Agent shall not prohibit or limit any cause of
action the Borrower may otherwise have against any Lender. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender.

62



--------------------------------------------------------------------------------



 



     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     Section 7.04 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) reasonably believed by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. The Administrative Agent may consult with legal counsel
(who may be counsel for the Parent or the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in good faith in accordance with the advice of any such counsel,
accountants or experts.
     Section 7.05 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Section 7.06 Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower so long as no Event of Default has
occurred and is continuing, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders

63



--------------------------------------------------------------------------------



 



that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section; provided, such Lenders so acting directly
shall be and be deemed to be protected by all indemnities and other provisions
herein for the benefit and protection of the Administrative Agent as if each
such Lender were itself the Administrative Agent. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 8.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swing Line Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swing Line Lender and (b) the
Swing Line Lender shall be discharged from all of its respective duties and
obligations hereunder or under the other Loan Documents.
     Section 7.07 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     Section 7.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender.
     Section 7.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and

64



--------------------------------------------------------------------------------



 



payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel, and all other amounts, due the Lenders and the
Administrative Agent under Sections 2.04 and 8.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.04 and 8.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting any
amount owing by a Loan Party to a Lender or the Administrative Agent or the
rights of any Lender or to authorize the Administrative Agent to vote in respect
of the claim of any Lender in any such proceeding.
     Section 7.10 Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Person ceases to be a Subsidiary of the Borrower or a Subsidiary of the Parent
as a result of a transaction permitted hereunder.
     Upon request by the Administrative Agent at any time, the Lenders shall
promptly confirm in writing the Administrative Agent’s authority to release any
Guarantor from its obligations under the Subsidiary Guaranty pursuant to this
Section 7.10.
ARTICLE VIII
MISCELLANEOUS
     Section 8.01 Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the

65



--------------------------------------------------------------------------------



 



specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 3.01 without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated) or require any Lender to make Advances in any currency
other than Dollars or Sterling without the written consent of such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on
any Advance, or (subject to clause (iii) of the last proviso to this
Section 8.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend Section 2.07(b);
     (e) change Section 2.15 or Section 6.02 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or
     (g) except in connection with permitted asset sales under Section 5.02(d)
and other transactions permitted hereunder and in accordance with Section 7.10
hereof, release any Guarantor from its Guaranty without the written consent of
each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iii) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders may be effected with the consent of all Lenders other than
Defaulting Lenders), except that (i) the Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Lender and (ii) any
waiver, amendment or other modification requiring the consent of all Lenders or
each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

66



--------------------------------------------------------------------------------



 



     Section 8.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower, the Parent, the Administrative Agent or the Swing
Line Lender, to the address, telecopier number, electronic mail address(es) or
telephone number specified for such Person on Schedule 8.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address(es) or telephone number specified for such Lender’s Domestic
Lending Office on Schedule I.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder, except for any notice of service of process under
Section 8.12 or otherwise which shall be given in writing only as provided by
applicable law, may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II. The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE

67



--------------------------------------------------------------------------------



 



ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Parent,
the Borrower, any Lender, or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Parent’s, the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower, the Parent, the
Administrative Agent, and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Parent, the Administrative Agent and the Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
     (e) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Borrowing and Swing Line Loan Notices) that the
Administrative Agent or such Lender reasonably believes has been given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice that the Administrative Agent, such Lender or such
Related Party reasonably believes has been given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
     Section 8.03 No Waiver; Remedies. No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay in exercising, any right,
remedy, power or privilege hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, remedy,
power or privilege preclude any other or further

68



--------------------------------------------------------------------------------



 



exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
     Section 8.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out of pocket expenses incurred by the Administrative
Agent, any Lender (including the reasonable fees, charges and disbursements of
any counsel for the Administrative Agent and any Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Advances made or the Notes issued hereunder, including all
such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Advances or Notes.
     (b) Indemnification by the Borrower. The Borrower agrees to indemnify and
hold harmless the Administrative Agent (and each sub-agent thereof), each
Lender, each of their respective Affiliates, and each Related Party of any of
the foregoing Persons (each, an “Indemnified Party”) from and against (i) any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees, charges, disbursements and expenses of counsel for
any Indemnified Party) that may be incurred by or asserted or awarded against
any Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
the Notes, this Agreement, any other Loan Document, any of the transactions
contemplated herein or therein, the actual or proposed use of the proceeds of
the Advances, or, in the case of the Administrative Agent (and any such
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents except to the extent such claim, damage,
loss, liability or expense resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower or any other Loan Party, its respective
directors, shareholders or creditors or an Indemnified Party or any other Person
and regardless of whether any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated.
     (c) Other Costs. If any payment of principal of, or Conversion of, any
Eurocurrency Rate Advance is made (i) by the Borrower to or for the account of a
Lender other than on the last day of the Interest Period for such Advance, as a
result of a payment or Conversion pursuant to Section 2.08(c) or (d), 2.10 or
2.12, acceleration of the maturity of the Notes pursuant to Section 6.01 or for
any other reason, (ii) by an Eligible Assignee to a Lender other than on the
last day of

69



--------------------------------------------------------------------------------



 



the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 8.06 as a result of a
demand by the Borrower pursuant to Section 8.11, or (iii) as part of a
distribution by the Administrative Agent to a Lender as a result of a Commitment
Increase pursuant to Section 2.05(c), the Borrower shall, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance, less the return such
Lender reasonably expects to receive on its redeployment of funds.
     (d) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party thereof, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought and without
regard to the last sentence in the definition of Pro Rata Share Percentage) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or against
any Related Party thereof acting for the Administrative Agent (or any such
sub-agent) in connection with such capacity. The obligations of the Lenders
under this subsection (d) are subject to the provisions of Section 2.02(e).
     (e) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no Loan Party shall assert, and each hereby waives, any claim
against any Indemnified Party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or the use of the
proceeds thereof. No Indemnified Party referred to in subsection (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby except as a result of such Indemnified Party’s gross negligence of
willful misconduct.
     (f) Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
     (g) Survival. Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in this Section and Sections 2.11 and 2.14 herein shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Total Commitment and the repayment, satisfaction or discharge of all the
other obligations of the Borrower and any other Loan Party in connection with
any Loan Document.

70



--------------------------------------------------------------------------------



 



     Section 8.05 Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender or such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement and the Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 8.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Lender agrees promptly to notify the Borrower after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
and its Affiliates under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that such
Lender and its Affiliates may have.
     Section 8.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(except by operation of law or to the extent permitted hereunder) and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, and (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Advances
(including for purposes of this subsection (b), participations in Swing Line
Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
     (i) Minimum Amounts. (A) In the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Advances at the
time

71



--------------------------------------------------------------------------------



 



owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; (B) and in any
case not described in subsection b(i)(A) of this Section, the aggregate amount
of the Commitment (which for this purpose includes Advances outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Advances of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $10,000,000 and increments of $1,000,000 in excess thereof unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned, except that this clause (ii) shall not apply to rights of the Swing
Line Lender in respect of Swing Line Loans;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund;
     (C) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The Eligible Assignee, if it is not a Lender, shall deliver to the
Administrative Agent an administrative questionnaire and the Administrative
Agent shall further deliver such administrative questionnaire to the Borrower.

72



--------------------------------------------------------------------------------



 



     (v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower, the Parent or any of the Borrower’s or Parent’s Affiliates or
Subsidiaries, or (B) to any Defaulting Lender, any Impacted Lender, any of their
respective Subsidiaries, or any Person which, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) to a natural person.
     (vi) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender or Impacted Lender hereunder, no
such assignment by such Lender shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the applicable assignor or
assignee shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, to each of which the
applicable assignee and assignor hereby irrevocably consent), to pay and satisfy
in full all Default Excess and interest accrued thereon attributable to such
Defaulting Lender or Impacted Lender, as the case may be.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement with respect to the interest assigned and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement in addition to any rights and
obligations it may theretofore have as a Lender, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 2.11, 2.14, and 8.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Advances owing to each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register the designation, and
revocation of designation, of any Lender as a Defaulting Lender or an Impacted
Lender of which it has received notice. The Register shall be available for
inspection by the Borrower and the Lenders at any reasonable time and from time
to time upon reasonable prior notice.

73



--------------------------------------------------------------------------------



 



     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender, the Parent, the
Borrower or any of the Parent’s or the Borrower’s respective Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Advances (including such Lender’s participations in
Swing Line Loans) owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.11, 2.14 and 8.04 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.05 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.15 as though it were a
Lender.
     (e) Limitation upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 2.11 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.14 as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce

74



--------------------------------------------------------------------------------



 



Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.
     (h) Resignation as Swing Line Lender after Assignment. Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Commitment and Advances pursuant to subsection (b) above,
Bank of America may, upon 30 days’ notice to the Borrower and the Lenders,
resign as Swing Line Lender. In the event of any such resignation, the Borrower
shall be entitled to appoint from among the Lenders a successor Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as Swing Line
Lender. If Bank of America resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Advances or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.03(c). Upon the appointment of a successor and acceptance of such
appointment by the successor Swing Line Lender, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Swing Line Lender, as the case may be.
     Section 8.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Parent or the Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section actually known to or caused by the disclosing party or (y) becomes
available to the Administrative Agent, any Lender, or any of their respective
Affiliates on a nonconfidential basis from a source other than the Parent or the
Borrower.
     For purposes of this Section, “Information” means all information received
from the Parent, the Borrower or any Subsidiary of the Parent relating to the
Parent, the Borrower or any such Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Parent, the Borrower or any such Subsidiary, provided that, in
the case of information received from the Parent, the Borrower or any such
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required

75



--------------------------------------------------------------------------------



 



to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Parent,
the Borrower or a Subsidiary of either thereof, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable law, including Federal and state securities laws with
respect to Lenders subject to such laws and only to the extent such laws are
applicable to such Lender.
     Section 8.08 Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.
     Section 8.09 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.
     Section 8.10 Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing or any Advance, and shall continue in
full force and effect as long as any Advance or any other Obligation hereunder
shall remain unpaid or unsatisfied.
     Section 8.11 Replacement of Lenders. (i) If any Lender requests
compensation under Section 2.11, (ii) if the Borrower is required to pay any
additional amount to any Lender or any governmental authority for the account of
any Lender pursuant to Section 2.14, (iii) if any Lender is, or within fifteen
(15) Business Days of such assignment or delegation was, a Defaulting Lender or
an Impacted Lender (in either case, without regard to whether any applicable
Impact Period is then in effect), (iv) if any Lender is unable to make
Eurocurrency Rate Advances pursuant to Section 2.12, or (v) if any Lender shall
fail to provide any consent, or consent to any waiver or amendment, agreed to by
the Required Lenders then the Borrower may, at its sole expense and effort, upon
written notice to such Lender and the Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 8.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

76



--------------------------------------------------------------------------------



 



     (a) the Borrower shall have paid (or cause to be paid) to the
Administrative Agent the assignment fee specified in Section 8.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 8.04(c)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;
     (d) such assignment does not conflict with applicable laws;
     (e) no Default or Event of Default shall have occurred and be continuing;
and
     (f) such parties to the assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption and the assignee shall deliver
to the Administrative Agent an administrative questionnaire.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     Section 8.12 Jurisdiction, Etc.
     (a) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the Notes, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. The Parent
hereby agrees that service of process in any such action or proceeding brought
in any such New York State court or in such federal court may be made upon the
Parent c/o the Borrower at its offices at 1555 Peachtree Street N.E., Atlanta,
Georgia 30309, Attention: General Counsel (the “Process Agent”), and hereby
further agrees that the failure of the Process Agent to give any notice of any
such service to the Parent shall not impair or affect the validity of such
service or of any judgment rendered in any action or proceeding based thereon.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or the Notes in the courts of
any jurisdiction.
     (b) Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the

77



--------------------------------------------------------------------------------



 



laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the Notes in any New York State or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
     (c) To the extent that either the Parent or the Borrower has or hereafter
may acquire any immunity from the jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, each of the Parent and the Borrower hereby irrevocably waives
such immunity in respect of its obligations under this Agreement and the other
Loan Documents.
     Section 8.13 Judgment.
     (a) Rate of Exchange. If, for the purpose of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under the Notes in
another currency into Dollars, the parties hereto agree, to the fullest extent
that they may effectively do so, that the rate of exchange used shall be that at
which, in accordance with normal banking procedures, the Administrative Agent
could purchase such other currency with Dollars in New York City, New York, at
the close of business on the Business Day immediately preceding the day on which
final judgment is given, together with any premiums and costs of exchange
payable in connection with such purchase.
     (b) Indemnity. The obligation of the Borrower in respect of any sum due
from it to the Administrative Agent or any Lender hereunder or under any Note
shall, notwithstanding any judgment in a currency other than Dollars, be
discharged only to the extent that on the Business Day next succeeding receipt
by the Administrative Agent or such Lender of any sum adjudged to be so due in
such other currency, the Administrative Agent or such Lender, as the case may
be, may, in accordance with normal banking procedures, purchase Dollars with
such other currency. If the Dollars so purchased are less than the sum
originally due to the Administrative Agent or such Lender in Dollars, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Administrative Agent or such Lender against such loss, and if
the Dollars so purchased exceed the sum originally due to any the Administrative
Agent or any Lender in Dollars, the Administrative Agent or such Lender agrees
to remit to the Borrower such excess.
     Section 8.14 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE

78



--------------------------------------------------------------------------------



 



BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 8.15 USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower and the Parent that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
     Section 8.16 Defaulting Lenders and Impacted Lenders.
     (a) Notwithstanding anything contained in this Agreement to the contrary,
if any Lender becomes a Defaulting Lender, then, to the extent permitted by
applicable law:
     (i) Waivers and Amendments. During any Impact Period with respect to such
Defaulting Lender, such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in Section 8.01.
     (ii) Reallocation of Advance Payments. Until such time as the Default
Excess with respect to such Defaulting Lender shall have been reduced to zero,
any payment or prepayment of the Advances of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VI or otherwise) shall
be applied, first, to the Advances of other Lenders as if such Defaulting Lender
had no Advances outstanding, until such time as the Outstanding Amount of
Advances of each Lender shall equal its Pro Rata Share thereof (without giving
effect to the last sentence in the definition of Pro Rata Share Percentage),
ratably to the Lenders in accordance with their respective Pro Rata Share of
Advances being repaid or prepaid; second, to the then outstanding Defaulted
Payments (defined below) owed by such Defaulting Lender (and applicable interest
thereon), ratably to the Persons entitled thereto, and third, to the posting of
Cash Collateral (unless other credit support acceptable to the Administrative
Agent has been provided by such Defaulting Lender in lieu thereof) in respect of
such Defaulting Lender’s Pro Rata Share (without giving effect to the last
sentence in the definition of Pro Rata Share Percentage) of Swing Line Loans, to
the Swing Line Lender in accordance with its Fronting Exposure. Any such amounts
as are reallocated pursuant to this Section 8.16(a)(ii) that are payable or paid
(including pursuant to Section 8.05) to such Defaulting Lender shall be deemed
paid to such Defaulting Lender and applied by the Administrative Agent on behalf
of such Defaulting Lender, and each Lender hereby irrevocably consents thereto.

79



--------------------------------------------------------------------------------



 



     (iii) Other Payments. Until such time as all Defaulted Payments and
interest thereon with respect to such Defaulting Lender shall have been paid,
the Administrative Agent may (in its discretion and with the irrevocable consent
of each Defaulting Lender, which is hereby given) deem any amounts (other than
those described in clause (ii) immediately above) thereafter received by the
Administrative Agent for the account of such Defaulting Lender (including
amounts made available to the Administrative Agent by such Defaulting Lender
pursuant to Section 8.05) to have been paid to such Defaulting Lender and
applied on behalf of such Defaulting Lender, first, to the then outstanding
Defaulted Payments owed by such Defaulting Lender (and applicable interest
thereon) ratably to the Persons entitled thereto, and, second, to the posting of
Cash Collateral (unless other credit support acceptable to the Administrative
Agent has been provided by such Defaulting Lender in lieu thereof) in respect of
such Defaulting Lender’s Pro Rata Share (without giving effect to the last
sentence in the definition thereof) of Swing Line Loans, to the Swing Line
Lender in accordance with its Fronting Exposure.
     (iv) Certain Fees. With respect to any Defaulting Lender with one or more
Defaulted Advances or Defaulted Payments, such Defaulting Lender shall not be
entitled to receive any facility fee pursuant to Section 2.04(a) for any Impact
Period with respect to such Defaulting Lender except to the extent allocable to
the sum of (1) the Outstanding Amount of its Advances and (2) its Pro Rata Share
of Swing Line Loans for which either (x) Cash Collateral or other credit support
has been provided pursuant to Section 2.03(g), or (y) the Pro Rata Share
Percentage of other Lenders has been adjusted pursuant to the last sentence of
the definition thereof (and the Borrower shall not be required to pay the
remaining amount of such fee that otherwise would have been required to have
been paid to such Defaulting Lender).
     (v) At the request of the Borrower, such Defaulting Lender may be replaced
in accordance with Section 8.11.
     (vi) No assignments otherwise permitted by Section 8.06 shall be made to
(A) a Defaulting Lender or Impacted Lender or (B) any of the Subsidiaries or
Affiliates of such Person that are themselves Distressed Persons (as defined
below).
     (b) Notwithstanding anything to the contrary contained in this Agreement,
if any Lender becomes a Defaulting Lender or an Impacted Lender, then, to the
extent permitted by applicable law:
     (i) At the request of the Borrower, such Defaulting Lender or Impacted
Lender may be replaced in accordance with Section 8.11.
     (ii) No assignments otherwise permitted by Section 8.06 shall be made to
(A) such Defaulting Lender or Impacted Lender or (B) any of the Subsidiaries or
Affiliates of such Person that are themselves Distressed Persons (as defined
below).
     (c) As used in this Agreement:
     “Default Excess” means, as at the date of computation thereof with respect
to any Defaulting Lender, the sum of the amounts of Defaulted Advances and
Defaulted Payments of such Lender at such date.

80



--------------------------------------------------------------------------------



 



     “Defaulted Advance” has the meaning specified in the definition of
“Defaulting Lender.”
     “Defaulted Payment” has the meaning specified in the definition of
“Defaulting Lender.”
     “Defaulting Lender” means any Lender that (i) has failed to fund any
portion of an Advance (each such Advance, a “Defaulted Advance”) within one
(1) Business Day of the date required to be funded by it hereunder, (ii) has
otherwise failed to pay over to the Administrative Agent or any Lender
(including the Swing Line Lender) any other amount required to be paid by it
hereunder, including participations in Swing Line Loans (each such payment, a
“Defaulted Payment”) within one (1) Business Day of the date when due, unless
the subject of a good faith dispute, or (iii) as to which a Distress Event has
occurred, in each case for so long as the applicable Impact Period is in effect.
     “Distress Event” means, with respect to any Person (each, a “Distressed
Person”), (i) the commencement of a voluntary or involuntary case (or comparable
proceeding) with respect to such Distressed Person under the bankruptcy code of
the United States or any comparable bankruptcy, insolvency, receivership,
reorganization or other debtor relief laws (which, as to any involuntary case or
comparable proceeding, has not been dismissed), (ii) a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or for any
substantial part of such Distressed Person’s assets, (iii) such Distressed
Person consummates or enters into a commitment to consummate a forced (in the
good faith judgment of the Administrative Agent) liquidation, merger, sale of
assets or other transaction resulting, in the good faith judgment of the
Administrative Agent, in a change of ownership or operating control of such
Distressed Person supported in whole or in part by guaranties, assumption of
liabilities or other comparable credit support of (including without limitation
the nationalization or assumption of ownership or operating control by) any
governmental authority and either the Administrative Agent or the Required
Lenders have concluded (in their respective, good faith judgment) that any such
event described in this clause (iii) increases the risk that such Distressed
Person will incur Defaulted Advances or Defaulted Payments, or (iv)such
Distressed Person makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any governmental authority having
regulatory authority over such Distressed Person or its assets to be, insolvent,
bankrupt, or deficient in meeting any capital adequacy or liquidity standard of
any governmental authority applicable to such Distressed Person.
     “Distressed Person” has the meaning specified in the definition of
“Distress Event.”
     “Impact Period” means, with respect to any Defaulting Lender or Impacted
Lender,
     (i) in the case of any Defaulted Advance, the period commencing on the date

81



--------------------------------------------------------------------------------



 



the applicable Defaulted Advance was required to be extended to the Borrower
under this Agreement and ending on the earlier of the following: (x) the date on
which both (A) the related Default Excess with respect to such Defaulting Lender
has been reduced to zero (whether by the funding of any Defaulted Advance by
such Defaulting Lender, the repayment of Loans by the Borrower, the non-pro-rata
application of any prepayment pursuant to Section 8.16(a)(ii) or otherwise) and
(B) such Defaulting Lender shall have delivered to the Borrower and the
Administrative Agent a written reaffirmation of its intention to honor its
obligations hereunder with respect to its Commitment; and (y) the date on which
the Borrower, the Administrative Agent and the Required Lenders (not including
such Defaulting Lender in any such determination, in accordance with Section
8.16(a)(i)) waive the application of this Section 8.16 with respect to such
Defaulted Advances of such Defaulting Lender in writing;
     (ii) in the case of any Defaulted Payment, the period commencing on the
date the applicable Defaulted Payment was required to have been paid to the
Administrative Agent or other Lender under this Agreement and ending on the
earlier of the following: (x) the date on which both (A) such Defaulted Payment
has been paid to the Administrative Agent or other Lender, as applicable,
together with (to the extent that such Person has not otherwise been compensated
by the Borrower for such Defaulted Payment) interest thereon for each day from
and including the date such amount is paid but excluding the date of payment, at
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with its then-applicable policies regarding
interbank compensation (whether by the funding of any Defaulted Payment by such
Defaulting Lender, the application of any amount pursuant to
Section 8.16(a)(iii) or otherwise) and (B) such Defaulting Lender shall have
delivered to the Administrative Agent or other Lender, as applicable, a written
reaffirmation of its intention to honor its obligations hereunder with respect
to such payments; and (y) the date on which the Administrative Agent and any
such other Lender waive the application of this Section 8.16 with respect to
such Defaulted Payments of such Defaulting Lender in writing;
     (iii) in the case of any Distress Event determined by the Administrative
Agent (in its good faith judgment) or the Required Lenders (in their respective
good faith judgments) to exist, the period commencing on the date that the
applicable Distress Event was so determined to exist and ending on the earlier
of the following: (x) the date on which both (A) such Distress Event is
determined by the Administrative Agent (in its good faith judgment) or the
Required Lenders (in their respective good faith judgments) to no longer exist
and (B) such Defaulting Lender or Impacted Lender shall have delivered to the
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations hereunder with respect to its Commitment; and (y) such
date as the Borrower and the Administrative Agent mutually agree, in their sole
discretion, to waive the application of this Section 8.16 with respect to such
Distress Event of such Defaulting Lender or Impacted Lender; provided that, in
each case, any Default Excess (including any required interest thereon) and
Fronting Exposure arising as a consequence of such Distress Event shall either
(1) have been paid in full or otherwise eliminated as herein provided, or (2)
each Person entitled to payments or Cash Collateral (or other credit support) in
respect thereof shall have waived the receipt thereof; and

82



--------------------------------------------------------------------------------



 



     (iv) in the case of any event described in either clause (a) or clause
(b) of the definition of “Impacted Lender,” the period commencing on the date
that the applicable event or determination occurred and ending on the earlier of
the following: (A) the date such event is determined by the Administrative Agent
(in its good faith judgment) or the Required Lenders (in their respective good
faith judgment), in each case with the concurrence of the Swing Line Lender, to
no longer exist and (B) such Impacted Lender shall have delivered to the
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations hereunder with respect to its Commitment; and (y) such
date as the Administrative Agent and the Swing Line Lender mutually agree, in
their sole discretion, to waive the application of this Section 8.16 with
respect thereto.
     “Impacted Lender” means any Lender (a) that has given verbal or written
notice to the Borrower, the Administrative Agent or the Swing Line Lender, or
has otherwise publicly announced, that such Lender is, or believes it will
become, or that fails following inquiry from the Administrative Agent or the
Swing Line Lender to provide reasonably satisfactory assurance that such Lender
will not become, a Defaulting Lender or (b) with respect to which any Distress
Event has occurred with respect to any Affiliate of such Lender of which the
Lender is a direct or indirect Subsidiary, in each case for so long as the
applicable Impact Period is in effect.
     Section 8.17 No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Parent, the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent and the Arrangers are arm’s-length commercial
transactions between the Parent, the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arrangers, on the other hand, (B) each of the Parent, the Borrower and the other
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Parent,
the Borrower and each other Loan Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) each of the Administrative
Agent and each Arranger is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrower, any
other Loan Party or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent nor any Arranger has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and each Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Parent, the Borrower, the other Loan Parties and their respective
Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to the Parent, the Borrower, any
other Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Parent, the Borrower and the other Loan Parties
hereby waives and releases any claims that it may have against the
Administrative Agent or any Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

83



--------------------------------------------------------------------------------



 



     Section 8.18 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
     Section 8.19 Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 8.19, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders or Impacted Lenders shall be
limited by the bankruptcy code of the United States or any comparable
bankruptcy, insolvency, receivership, reorganization or other debtor relief
laws, as determined in good faith by the Administrative Agent or the Swing Line
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.
[Signature Pages Follow]

84



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers or other representatives thereunto duly
authorized, as of the date first above written.

                  BORROWER:
 
                IVZ, INC.
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           
 
                PARENT:
 
                INVESCO LTD.
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:
 
                BANK OF AMERICA, N.A., as Administrative Agent
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



                  LENDERS:
 
                BANK OF AMERICA, N.A., as a Lender
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



                  [CITIBANK]
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

CREDIT AGREEMENT
Signature Page

 